Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”) is made and entered into as of this
10th day of September, 2004, by and among Dynamic Health Products, Inc., a
Florida corporation having its principal offices at 6911 Bryan Dairy Road, Suite
210, Largo, Florida 33777 (the “Purchaser”), Robert T. O’Leary and Linda O’Leary
who reside at P.O. Box 132, Scranton, Pennsylvania 18504 (hereinafter
individually a “Seller” and collectively the “Sellers”), and Bob O’Leary Health
Food Distributor Co., Inc., a Pennsylvania corporation having its principal
offices at 701 North Keyser Avenue, Scranton, Pennsylvania 18508 (the
“Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is engaged in developing, wholesaling and distributing a
wide variety of non-prescription dietary supplements, vitamins, health food and
nutritional products, soft goods and other related products (hereinafter the
“Business”), and the Sellers are the owners of all of the Company’s issued and
outstanding capital stock; and

 

WHEREAS, the Purchaser is also engaged in the Business and desires to acquire
the Company and the Business and the Sellers wish to sell the Company and the
Business;

 

NOW, THEREFORE, in consideration of the premises, the mutual representations,
warranties, covenants and agreements hereinafter contained, and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties agree as follows:

 

1. SALE OF SHARES. Subject to and upon the terms and conditions hereinafter set
forth and the representations and warranties contained herein, at the Closing
(the “Closing”) on the Closing Date (as defined in Section 9 below), Sellers
agree to sell, assign, transfer and deliver to Purchaser, free and clear of all
liens, claims, and encumbrances thereon, and the Purchaser agrees to purchase
from Sellers, all of the issued and outstanding shares of capital stock of the
Company (the “Shares”), which, on the Closing Date, will consist of 5,000 shares
of common stock, par value $1.00 per share. The Shares are owned by the Sellers
in the respective amounts set forth in SCHEDULE 2.01.

 

2. PRICE AND CONSIDERATION. The purchase price to be paid by Purchaser for the
Shares and Sellers’ execution and delivery to it at Closing of the
Non-Competition Non-Solicitation and Confidentiality Agreement (the
“Non-Competition Agreement”) as provided in Section 10.06 hereof is (i) Five
Million Five Hundred Thousand and No/100 Dollars ($5,500,000.00), subject to
adjustment pursuant to Section 2.02 hereof, plus (ii) the Sellers’ Loan Payment
(as defined in Section 2.01) (collectively, the “Purchase Price”). The parties
hereto agree that the Purchase Price shall be allocated to the sale of the
Shares except that Thirty-Five Thousand and No/100 Dollars ($35,000) and Fifteen
Thousand and No/100 Dollars ($15,000) shall be



--------------------------------------------------------------------------------

allocated to the Non-Competition Agreement of Robert T. O’Leary and Linda
O’Leary, respectively. This allocation is solely for tax purposes and the
parties acknowledge and agree that such allocation shall not limit any potential
damages suffered by the Company or the Purchaser as a result of any breach of
the Non-Competition Agreements. Each of the Purchaser, the Company, and the
Sellers hereby covenants and agrees that he, she or it will not take a position
that is in any way inconsistent with this allocation on any Tax Return (as
defined in Section 3.11).

 

2.01. Escrow of Break-Up Fee; Payment at Closing. On or before of the date of
this Agreement, Purchaser shall deposit One Hundred Thousand and No/100 Dollars
($100,000.00) (the “Break-Up Fee”) with Wachovia Bank, N.A. (the “Escrow
Agent”), to be held by Escrow Agent pursuant to the terms of that certain
Amended and Restated Escrow Agreement dated of even date herewith (the “Escrow
Agreement”), as a deposit against the payment of any Break-up Fee due by
Purchaser to Sellers pursuant to Section 18. On the Closing Date and
contemporaneously with the transfer and assignment from Sellers to Purchaser of
the Shares and the execution and delivery of the Non-Competition Agreement and
other Closing deliverables set forth in Sections 7, 8 and 10 hereof, Purchaser
shall deliver by certified or bank check or by wire transfer:

 

(i) to Sellers, the sum of Four Million Nine Hundred Fifty Thousand and No/100
Dollars ($4,950,000.00);

 

(ii) to the Escrow Agent as provided in Subsection 10.02 hereof, the sum of Five
Hundred Fifty Thousand and No/100 Dollars ($550,000.00) for the Escrow Agent to
hold for up to six (6) months to fund any indemnification claims by Purchaser
pursuant to this Agreement and any reduction in the Purchase Price pursuant to
Subsection 2.02 and to disburse pursuant to the terms of the Closing Escrow
Agreement (as defined in Subsection 10.02);

 

(iii) to Sellers, an amount equal to the amounts due from the Company to the
Sellers as established on the records of the Company at Closing (the “Sellers’
Loan”), not to exceed Five Hundred Thousand Dollars ($500,000.00) in the
aggregate (the “Sellers’ Loan Payment”). The Sellers’ Loan Payment shall be
reduced by any amounts due to the Company from the Sellers at Closing. The
Sellers shall deliver to the Purchaser not less than three (3) days prior to the
Closing a schedule, including all supporting documents and working papers
necessary to reasonably establish the amounts reflected on the schedule, setting
forth the aggregate outstanding balance of the Sellers’ Loan as of Closing and
any amounts due to the Company from the Sellers as of the Closing.

 

There is attached hereto as SCHEDULE 2.01 a list of the Sellers, the Shares
owned by them, the amount to be paid directly to them at Closing for their
shares and their execution and delivery of the Non-Competition Agreement, and
the amounts to be delivered to the Escrow Agent.

 

Page 2

 

SPA Executed.doc



--------------------------------------------------------------------------------

2.02. Adjustment. The Purchase Price shall be adjusted upward or downward, on a
dollar for dollar basis, by the amount by which the net book value of the
Company on the Closing Date (without giving effect to the Purchaser’s payment of
the Sellers’ Loan) is greater or less than the net book value of the Company on
the Reviewed Balance Sheet of the Company at June 30, 2004. For such purposes,
“net book value” shall mean total balance sheet assets minus total balance sheet
liabilities and shall be calculated on a basis consistent with (a) the Company’s
audited financial statements for each of the three (3) years ending December 31,
2003, 2002 and 2001 and reviewed financial statements for each of the first two
quarters of 2004, delivered to Purchaser pursuant to Subsection 3.08 hereof, and
(b) generally accepted accounting principles applied consistently with prior
statements audited and certified by the independent registered public accounting
firm of the Company. The adjustment to the Purchase Price, if any, shall be
determined and implemented after Closing in accordance with the provisions of
Section 11 herein below.

 

3. REPRESENTATIONS AND WARRANTIES. Each Seller and the Company, jointly and
severally, make the following representations and warranties to the Purchaser as
an inducement for it to enter into this Agreement. For purposes of this
Agreement, where a representation or warranty is limited by the knowledge of
Sellers or the Company, the Sellers and the Company shall be regarded as having
the actual knowledge of Robert T. O’Leary and Linda O’Leary and the knowledge
such person should have after the due and diligent inquiry of a prudent person.

 

3.01. Organization and Good Standing of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Pennsylvania, its state of incorporation. The Company is not
required to be qualified to transact business in any other jurisdiction where
the failure to so qualify would have an adverse effect on the business of the
Company.

 

3.02. Authority.

 

(a) The Company has full power and authority (corporate and otherwise) to carry
on its business and has all permits and licenses that are necessary to the
conduct of its business or to the ownership, lease or operation of its
properties and assets.

 

(b) The execution of this Agreement and the delivery hereof to the Purchaser and
the sale contemplated herein have been, or will be prior to Closing, duly
authorized by the Company’s Board of Directors and by the Company’s stockholders
having full power and authority to authorize such actions.

 

(c) Subject to any consents required under Subsection 3.07 below, the Sellers
and the Company have the full legal right, power and authority to execute,
deliver and carry out the terms and provisions of this Agreement; and this
Agreement has been duly and validly executed and delivered on behalf of Sellers
and the Company and constitutes a valid and binding obligation of each Seller
and the Company enforceable in accordance with its terms.

 

Page 3

 

SPA Executed.doc



--------------------------------------------------------------------------------

(d) Except as set forth in SCHEDULE 3.02, neither the execution and delivery of
this Agreement, the consummation of the transactions herein contemplated, nor
compliance with the terms of this Agreement will violate, conflict with, result
in a breach of, or constitute a default under any statute, regulation,
indenture, mortgage, loan agreement, or other agreement or instrument to which
the Company or any Seller is a party or by which it or any of them is bound, any
charter, regulation, or bylaw provision of the Company, or any decree, order, or
rule of any court or governmental authority or arbitrator that is binding on the
Company or any Seller in any way.

 

3.03. Shares.

 

(a) The Company’s authorized capital stock consists of 25,000 shares of Common
Stock, par value $1.00 per share, of which 5,000 shares have been issued to
Sellers and constitute the Shares as defined above. All of the Shares are duly
authorized, validly issued, fully paid and non-assessable.

 

(b) The Sellers are the lawful record and beneficial owners of all the Shares,
free and clear of any liens, pledges, encumbrances, charges, claims or
restrictions of any kind, except as set forth in SCHEDULE 3.03, and have, or
will have on the Closing Date, the absolute, unilateral right, power, authority
and capacity to enter into and perform this Agreement without any other or
further authorization, action or proceeding, except as specified herein.

 

(c) There are no authorized or outstanding subscriptions, options, warrants,
calls, contracts, demands, commitments, convertible securities or other
agreements or arrangements of any character or nature whatever under which any
Seller or the Company are or may become obligated to issue, assign or transfer
any shares of capital stock of the Company except as set forth in SCHEDULE 3.03.
Upon the delivery to Purchaser on the Closing Date of the certificate(s)
representing the Shares, Purchaser will have good, legal, valid, marketable and
indefeasible title to all the then issued and outstanding shares of capital
stock of the Company, free and clear of any liens, pledges, encumbrances,
charges, agreements, options, claims or other arrangements or restrictions of
any kind.

 

3.04. Basic Corporate Records. The copies of the Articles of Incorporation of
the Company and any Subsidiaries, as defined in Section 3.06 hereof (certified
by the Secretary of State or other authorized official of the jurisdiction of
incorporation) and the Bylaws of the Company and any Subsidiaries, as the case
may be (certified as of the date of this Agreement as true, correct and complete
by the Company’s secretary or assistant secretary), all of which have been
delivered to the Purchaser, are true, correct and complete as of the date of
this Agreement.

 

Page 4

 

SPA Executed.doc



--------------------------------------------------------------------------------

3.05. Minute Books. The minute books of the Company and any Subsidiaries of the
Company, which shall be exhibited to the Purchaser between the date hereof and
the Closing Date, each contain true, correct and complete minutes and records of
all meetings, proceedings and other actions of the shareholders, Boards of
Directors and committees of such Boards of Directors of each such corporation,
if any, and, on the Closing Date, will contain true, correct and complete
minutes and records of any meetings, proceedings and other actions of the
shareholders, respective Boards of Directors and committees of such Boards of
Directors of each such corporation.

 

3.06. Subsidiaries and Affiliates. Any and all businesses, entities, enterprises
and organizations in which the Company has any ownership, voting or profit and
loss sharing percentage interest (the “Subsidiaries”) are identified in SCHEDULE
3.06 hereto, together with the Company’s interest therein. Unless the context
requires otherwise or specifically designated to the contrary on SCHEDULE 3.06
hereto, “Company” as used in this Agreement shall include all such Subsidiaries.
Except as set forth in SCHEDULE 3.06 or 3.31, (i) the Company has made no
advances to, or investments in, nor owns beneficially or of record, any
securities of or other interest in, any business, entity, enterprise or
organization, (ii) there are no arrangements through which the Company has
acquired from, or provided to, any of the Sellers or their affiliates any goods,
properties or services, (iii) there are no rights, privileges or advantages now
enjoyed by the Company as a result of the ownership of the Company by the
Sellers which, to the knowledge of the Sellers or the Company, might be lost as
a result of the consummation of the transactions contemplated by this Agreement.
Each entity shown on SCHEDULE 3.06 is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, and has
full corporate power to own all of its property and to carry on its business as
it is now being conducted. Also set forth on SCHEDULE 3.06 is a list of
jurisdictions in which each Subsidiary is qualified as a foreign corporation.
Such jurisdictions are the only jurisdictions in which the ownership or leasing
of property by each Subsidiary or the conduct of its business requires it to be
so qualified. All of the outstanding shares of capital stock of each Subsidiary
have been duly authorized and validly issued, are fully paid and nonassessable,
and, except as set forth on SCHEDULE 3.06, are owned, of record and
beneficially, by the Company, and on the Closing Date will be owned by the
Company, free and clear of all liens, encumbrances, equities, options or claims
whatsoever. No Subsidiary has outstanding any other equity securities or
securities options, warrants or rights of any kind that are convertible into
equity securities of such Subsidiary, except as set forth on SCHEDULE 3.06.

 

3.07. Consents. Except as set forth in SCHEDULE 3.07, no consents or approvals
of any public body or authority and no consents or waivers from other parties to
leases, licenses, franchises, permits, indentures, agreements or other
instruments are (i) required for the lawful consummation of the transactions
contemplated hereby, or (ii) necessary in order that the Business can be
conducted by the Purchaser in the same manner after the Closing as heretofore
conducted by the Company, nor will the consummation of the transactions
contemplated hereby result in creating, accelerating or increasing any liability
of the Company.

 

Page 5

 

SPA Executed.doc



--------------------------------------------------------------------------------

3.08. Financial Statements. The Sellers have delivered, or will deliver prior to
Closing, to the Purchaser copies of the following financial statements (which
include all notes and schedules attached thereto), all of which are true,
complete and correct, have been prepared from the books and records of the
Company in accordance with generally accepted accounting principles consistently
applied with past practice and fairly present the financial condition, assets,
liabilities and results of operations of the Company as of the dates thereof and
for the periods covered thereby:

 

(i) Audited Balance Sheets of the Company for each of the three (3) years ending
December 31, 2003, 2002 and 2001, and the related Statements of Operations and
Retained Earnings and Statements of Cash Flows of the Company for the fiscal
years then ended (the “Financial Statements”); and

 

(ii) Reviewed Balance Sheets of the Company as of March 31, 2004 and 2003 and
the related Statements of Operations, Retained Earnings and Cash Flows for the
three months ended March 31, 2004 and 2003. Reviewed Balance Sheets as of June
30, 2004 and 2003 and the related Statements of Operations for the three and six
months ended June 30, 2004 and 2003 and the related Statements of Retained
Earnings and Cash Flows for the six months ended June 30, 2004 and 2003
(collectively, the “Interim Financial Statements”).

 

In such financial statements, the Statements of Operations do not contain any
items of special or nonrecurring income or any other income not earned in the
ordinary course of business except as expressly specified therein, and the
financial statements for the interim periods indicated include all adjustments,
which consist of only normal recurring accruals, necessary for such fair
presentation. The independent registered public accounting firm’s reports do not
contain a qualified opinion. There are no facts known to any of the Sellers or
the Company that, under generally accepted accounting principles consistently
applied, would alter the information contained in the foregoing financial
statements in any material way.

 

3.09. Records and Books of Account. The records and books of account of the
Company and of each Subsidiary reflect all material items of income and expense
and all material assets, liabilities and accruals, and have been, and to the
Closing Date will be, regularly kept and maintained in conformity with generally
accepted accounting principles applied on a consistent basis with preceding
years.

 

3.10. Absence of Undisclosed Liabilities. Except as and to the extent reflected
or reserved against in the Company’s Reviewed Balance Sheet as of June 30, 2004
(hereinafter the “Basic Warranty Date Balance Sheet” and the “Basic Warranty
Date”, respectively), or disclosed in SCHEDULE 3.10, there are no liabilities or
obligations of the Company of any kind whatsoever, whether accrued, fixed,
absolute, contingent, determined or determinable, and including without
limitation (i) liabilities to former, retired or active employees of the Company
under any pension, health and welfare benefit plan, vacation plan or other plan
of the Company, (ii) tax liabilities

 

Page 6

 

SPA Executed.doc



--------------------------------------------------------------------------------

incurred in respect of or measured by income for any period prior to the close
of business on the Basic Warranty Date, or arising out of transactions entered
into, or any state of facts existing, on or prior to said date, and (iii)
contingent liabilities in the nature of an endorsement, guarantee, indemnity or
warranty, and there is no condition, situation or circumstance existing or which
has existed that could reasonably be expected to result in any liability of the
Company, other than liabilities and contingent liabilities incurred in the
ordinary course of business since the Basic Warranty Date consistent with the
Company’s recent customary business practice, which will be recorded and/or
disclosed in the Final Financial Statements (as defined in Section 11.01) none
of which is materially adverse to the Company.

 

3.11. Taxes.

 

(a) For purposes of this Agreement, “Tax” or “Taxes” refers to: (i) any and all
federal, state, local and foreign taxes, assessments and other governmental
charges, duties, impositions and liabilities relating to taxes, including taxes
based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, excise and property taxes and escheatment
payments, together with all interest, penalties and additions imposed with
respect to such amounts and any obligations under any agreements or arrangements
with any other person with respect to such amounts and including any liability
for taxes of a predecessor entity; (ii) any liability for the payment of any
amounts of the type described in clause (i) as a result of being or ceasing to
be a member of an affiliated, consolidated, combined or unitary group for any
period (including, without limitation, any liability under Treas. Reg. Section
1.1502-6 or any comparable provision of foreign, state or local law); and (iii)
any liability for the payment of any amounts of the type described in clause (i)
or (ii) as a result of any express or implied obligation to indemnify any other
person or as a result of any obligations under any agreements or arrangements
with any other person with respect to such amounts and including any liability
for taxes of a predecessor entity.

 

(b) (i) The Company has timely filed all federal, state, local and foreign
returns, estimates, information statements and reports (“Returns”) relating to
Taxes required to be filed by the Company with any Tax authority. All such
Returns are true, correct and complete in all respects. The Company has paid all
Taxes shown to be due on such Returns. Except as listed on SCHEDULE 3.11 hereto,
the Company is not currently the beneficiary of any extensions of time within
which to file any Returns. The Sellers and the Company have furnished and made
available to the Purchaser complete and accurate copies of all income and other
Tax Returns and any amendments thereto filed by the Company in the last three
(3) years.

 

(ii) The Company, as of the Closing Date, will have withheld and accrued or paid
to the proper authority all Taxes required to have been withheld and accrued or
paid.

 

Page 7

 

SPA Executed.doc



--------------------------------------------------------------------------------

(iii) The Company has not been delinquent in the payment of any Tax nor is there
any Tax deficiency outstanding or assessed against the Company. The Company has
not executed any unexpired waiver of any statute of limitations on or extending
the period for the assessment or collection of any Tax.

 

(iv) There is no dispute, claim, or proposed adjustment concerning any Tax
liability of the Company either (A) claimed or raised by any Tax authority in
writing or (B) based upon personal contact with any agent of such Tax authority,
and there is no claim for assessment, deficiency, or collection of Taxes, or
proposed assessment, deficiency or collection from the Internal Revenue Service
or any other governmental authority against the Company which has not been
satisfied. The Company is not a party to nor has it been notified in writing
that it is the subject of any pending, proposed, or threatened action,
investigation, proceeding, audit, claim or assessment by or before the Internal
Revenue Service or any other governmental authority, nor does the Company have
any reason to believe that any such notice will be received in the future. The
Internal Revenue Service has never audited any federal income tax return of the
Company. The Company has not filed any requests for rulings with the Internal
Revenue Service. No power of attorney has been granted by the Company or its
Affiliates with respect to any matter relating to Taxes of the Company. There
are no Tax liens of any kind upon any property or assets of the Company, except
for inchoate liens for Taxes not yet due and payable.

 

(v) The Company has no liability for any unpaid Taxes which has not been paid or
accrued for or reserved on the Financial Statements and the Interim Financial
Statements in accordance with GAAP, whether asserted or unasserted, contingent
or otherwise.

 

(vi) There is no contract, agreement, plan or arrangement to which the Company
is a party as of the date of this Agreement, including but not limited to the
provisions of this Agreement, covering any employee or former employee of the
Company that, individually or collectively, would reasonably be expected to give
rise to the payment of any amount that would not be deductible pursuant to
Sections 280G, 404 or 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”). There is no contract, agreement, plan or arrangement to which the
Company is a party or by which it is bound to compensate any individual for
excise taxes paid pursuant to Section 4999 of the Code.

 

(vii) The Company has not filed any consent agreement under Section 341(f) of
the Code or agreed to have Section 341(f)(2) of the Code apply to any
disposition of a subsection (f) asset (as defined in Section 341(f)(4) of the
Code) owned by the Company.

 

(viii) The Company is not a party to, nor has any obligation under any
tax-sharing, tax indemnity or tax allocation agreement or arrangement.

 

(ix) None of the Company’s assets are tax exempt use property within the meaning
of Section 168(h) of the Code.

 

Page 8

 

SPA Executed.doc



--------------------------------------------------------------------------------

(x) The Company made a valid election under Section 1362 of the Code to be
treated as an S corporation as defined in Code Section 1361, which election was
acknowledged by the IRS and became effective on September 5, 1995. The election
has remained in effect since that date without revocation, cessation or
termination, and the Company has qualified to be taxed under the provisions of
Subchapter S of the Code and under applicable similar provisions of state income
tax law for all periods beginning on or after September 5, 1995.

 

3.12. Accounts Receivable. The accounts receivable of the Company shown on the
Basic Warranty Date Balance Sheet, and those to be shown on the Final Financial
Statements, as defined in Section 11.01 hereof, are, and will be, actual bona
fide receivables from transactions in the ordinary course of business
representing valid and binding obligations of others for the total dollar amount
shown thereon, and as of the Basic Warranty Date were not (and presently are
not) subject to any recoupments, set-offs, or counterclaims. All such accounts
receivable are and will be collectible in amounts not less than the amounts (net
of reserves) carried on the books of the Company, including the Final Financial
Statements, and will be paid in accordance with their terms. Except as listed on
SCHEDULE 3.12 hereto, all such accounts receivable are and will be actual bona
fide receivables from transactions in the ordinary course of business.

 

3.13. Inventory. The inventories of the Company are located at the locations
listed on SCHEDULE 3.13 attached hereto. The inventories of the Company shown on
its Basic Warranty Date Balance Sheet (net of reserves) are carried at values
which reflect the normal inventory valuation policy of the Company of stating
the items of inventory at average cost in accordance with generally accepted
accounting principles consistently applied. Inventory acquired since the Basic
Warranty Date has been acquired in the ordinary course of business and valued as
set forth above. The Company will maintain the inventory in the normal and
ordinary course of business from the date hereof through the Closing Date.
Notwithstanding the foregoing, the Company is using commercially reasonable best
efforts to sell slow moving inventory prior to the Closing Date.

 

3.14. Machinery and Equipment. Except for items disposed of in the ordinary
course of business, all machinery, tools, furniture, fixtures, equipment,
vehicles, leasehold improvements and all other tangible personal property
(hereinafter “Fixed Assets”) of the Company currently being used in the conduct
of its business, or included in determining the net book value of the Company on
the Basic Warranty Date Balance Sheet, together with any machinery or equipment
that is leased or operated by the Company, are in fully serviceable working
condition and repair. Said Fixed Assets shall be maintained in such condition
from the date hereof through the Closing Date. Except as described on SCHEDULE
3.14 hereto, all Fixed Assets owned, used or held by the Company are situated at
its business premises and are currently used in its business. SCHEDULE 3.14
describes all Fixed Assets owned by or an interest in which is claimed by any
other person (whether a customer, supplier or other person) for which the
Company is responsible (copies of all agreements relating thereto being attached
to said SCHEDULE 3.14), and all such

 

Page 9

 

SPA Executed.doc



--------------------------------------------------------------------------------

property is in the Company’s actual possession and is in such condition that
upon the return of such property in its present condition to its owner, the
Company will not be liable in any amount to such owner. There are no outstanding
requirements or recommendations by any insurance company that has issued a
policy covering either (i) such Fixed Assets or (ii) any liabilities of the
Company relating to operation of the Business, or by any board of fire
underwriters or other body exercising similar functions, requiring or
recommending any repairs or work to be done on any Fixed Assets or any changes
in the operations of the Business, any equipment or machinery used therein, or
any procedures relating to such operations, equipment or machinery. All Fixed
Assets of the Company are set forth on SCHEDULE 3.14 hereto.

 

3.15. Title to Properties; Certain Real Property Matters.

 

(a) Except as set forth in SCHEDULES 3.15, 3.16 or 3.26 hereto, the Company and
its Subsidiaries, if any, each have good and marketable title to all the real
properties used in their respective operations and each is the owner of all
other assets used in their respective operations including, without limitation,
those shown on the Company’s Basic Warranty Date Balance Sheet (except as to
those since sold or otherwise disposed of in the ordinary course of business)
and those to be shown on the Final Financial Statements, free and clear of all
liens, pledges, encumbrances, security interests, exceptions to title or any
other charges or restrictions or title retention agreements of any kind or
character whatsoever (whether of record or inchoate). The Sellers will deliver
to the Purchaser at least five (5) days before the Closing Date customary and
standard reports on the Uniform Commercial Code filing status of the Company and
its Subsidiaries with respect to State, County and local filings.

 

(b) The real property and improvements thereon owned or leased by the Company or
any of the Subsidiaries (the “Real Properties”), all of which are described on
SCHEDULE 3.15, and their respective operations, do not violate or contravene any
planning or zoning ordinance or other administrative regulations or any
restrictive covenant or any provision of local law in effect or any other law,
ordinance, executive order or judicial decree, whether pertaining to pollution
of the earth, water, atmosphere or otherwise, that in any material respect
interferes with or prevents the continued use of the Real Properties for the
purposes for which they are now being used or which would materially affect the
value thereof or the ability to transfer the same under state or federal laws or
regulations.

 

(c) Neither the Sellers nor the Company has received any notice of alleged
violation of any applicable planning or zoning regulations, ordinance or other
law, order, regulation or other requirement relating to their respective
operations or properties including, without limitation of the foregoing, any
pertaining to occupational safety and health or pollution of the earth, water or
atmosphere.

 

(d) Each Real Property includes all right, title and interest in and to strips,
gores, easements, rights of way, privileges, appurtenances, land lying in the
bed of any street,

 

Page 10

 

SPA Executed.doc



--------------------------------------------------------------------------------

road or avenue, opened or proposed, in front of or adjoining such Real Property
or any part thereof by reason of change or grade or closing of any street, road,
highway or avenue, and all rights belonging to and inuring to the benefit of
such Real Property.

 

(e) The buildings, driveways, and all other structures and improvements upon
each Real Property are all within the boundary lines of such Real Property or
have the benefit of valid easements and there are no encroachments thereon.
There are no outstanding requirements or recommendations by any insurance
company that has issued a policy covering any Real Property, or by any board of
fire underwriters or other body exercising similar functions, requiring or
recommending any repairs or work to be done on any Real Property.

 

(f) All public utilities required for the operation of the Real Properties
either enter the Real Properties through adjoining public streets or, if they
pass through adjoining private land, do so in accordance with valid public or
private easements that will inure to the benefit of the Purchaser. All of the
public utilities mentioned above are installed and operating, and all
installation and connection charges, are paid in full.

 

(g) The plumbing, electrical, heating, air conditioning, ventilating and all
other mechanical or structural systems in the buildings or improvements on the
Real Properties are in fully serviceable working order and condition, and the
roof, basement and foundation walls of such buildings and improvements are in a
condition free of leaks and other defects.

 

(h) On the date hereof there are no governmental assessments against any of the
Real Properties proposed, pending or constituting a lien on or against any of
the Real Properties for which the Company would be responsible, which
assessments have not been paid in full.

 

(i) All real estate taxes related to the Company’s lease of the Real Properties
are paid by the owner(s) of such Real Properties. There has been accrued as a
liability on the Basic Warranty Date Balance Sheet and there will be accrued on
the Final Financial Statements all water and sewer charges and utility charges
owing to the date thereof, or pro rated where appropriate.

 

3.16. Leases. All leases of real and personal property of the Company are
described in SCHEDULE 3.16, are in full force and effect and constitute legal,
valid and binding obligations of the respective parties thereto enforceable in
accordance with their terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting generally
the enforcement of creditor’s rights, and have not been assigned or encumbered.
The Company has performed in all material respects the obligations required to
be performed by it under all such leases to date and it is not in default in any
material respect under any of said leases, except as set forth in SCHEDULE 3.16,
nor has it made any leasehold improvements required to be removed at the
termination of any lease, except signs. No other party to any such lease is in
material default thereunder. Except as noted on SCHEDULE 3.16, none of the
leases listed thereon require the consent of a third party in connection with
the transfer of the Shares.

 

Page 11

 

SPA Executed.doc



--------------------------------------------------------------------------------

3.17. Patents, Software, Trademarks, Etc. The Company owns, or possesses
adequate licenses or other rights to use, all patents, software, trademarks,
service marks, trade names and copyrights and trade secrets, if any, necessary
to conduct its business as now operated by it. The patents, software,
trademarks, service marks, copyrights, trade names and trade secrets, if any,
registered in the name of or owned or used by or licensed to the Company and
applications for any thereof (hereinafter the “Intangibles”) are described or
referenced in SCHEDULE 3.17. Sellers hereby specifically acknowledge that all
right, title and interest in and to all patents and software listed on SCHEDULE
3.17 as patents owned by the Company are owned by the Company and that the
ownership of such patents and software will be transferred as part of the
Company to Purchaser as part of the transaction contemplated hereby. No officer,
director, shareholder or employee of the Company or any relative or spouse of
any such person owns any patents or patent applications or any inventions,
software, secret formulae or processes, trade secrets or other similar rights,
nor is any of them a party to any license agreement, used by or useful to the
Company or related to the Business except as listed in SCHEDULE 3.17. All of
said Intangibles are valid and in good standing, are free and clear of all
liens, security interests, charges, restrictions and encumbrances of any kind
whatsoever, and have not been licensed to any third party except as described in
SCHEDULE 3.17. The Company has not been charged with, nor has it infringed, nor
to the Sellers’ knowledge is it threatened to be charged with infringement of,
any patent, proprietary rights or trade secrets of others in the conduct of its
business, and, to the date hereof, neither the Sellers nor the Company has
received any notice of conflict with or violation of the asserted rights in
intangibles or trade secrets of others. The Company is not now manufacturing any
goods under a present permit, franchise or license, except as set forth in said
SCHEDULE 3.17. The consummation of the transactions contemplated hereby will not
alter or impair any rights of the Company in any such Intangibles or in any such
permit, franchise or license, except as described in SCHEDULE 3.17. The
Intangibles and the Company’s tooling, manufacturing and engineering drawings,
process sheets, specifications, bills of material and other like information and
data are in such form and of such quality and will be maintained in such a
manner that the Company can, following the Closing, design, produce,
manufacture, assemble and sell the products and provide the services heretofore
provided by it so that such products and services meet applicable specifications
and conform with the standards of quality and cost of production standards
heretofore met by it. The Company has the sole and exclusive right to use its
corporate and trade names in the jurisdictions where it transacts business.

 

3.18. Insurance Policies. There is set forth in SCHEDULE 3.18 a list and brief
description of all insurance policies on the date hereof held by the Company or
on which it pays premiums, including, without limitation, life insurance and
title insurance policies, which description includes the premiums payable by it
thereunder. SCHEDULE 3.18 also sets forth, in the case of any life insurance
policy held by the Company, the name of the insured under such policy, the cash
surrender value thereof and any loans thereunder. All such insurance premiums in
respect

 

Page 12

 

SPA Executed.doc



--------------------------------------------------------------------------------

of such coverage have been, and to the Closing Date will be, paid in full, or if
not due, properly accrued on the Basic Warranty Date Balance Sheet and the Final
Financial Statements. All claims, if any, made against the Company which are
covered by such policies have been, or are being, settled or defended by the
insurance companies that have issued such policies. Up to the Closing Date, such
insurance coverage will be maintained in full force and effect and will not be
cancelled, modified or changed without the express written consent of the
Purchaser, except to the extent the maturity dates of any such insurance
policies expiring prior to the Closing Date. No such policy has been, or to the
Closing Date will be, cancelled by the issuer thereof, and, to the knowledge of
the Sellers and the Company, between the date hereof and the Closing Date, there
shall be no increase in the premiums with respect to any such insurance policy
caused by any action or omission of the Sellers or of the Company.

 

3.19. Banking and Personnel Lists. The Sellers and the Company will deliver to
the Purchaser prior to the Closing Date the following accurate lists and summary
descriptions relating to the Company:

 

(i) The name of each bank in which the Company has an account or safe deposit
box and the names of all persons authorized to draw thereon or have access
thereto.

 

(ii) The names, current annual salary rates and total compensation for the
preceding fiscal year of all of the present directors and officers of the
Company, and any other employees whose current base accrual salary or annualized
hourly rate equivalent is $20,000 or more, together with a summary of the
bonuses, percentage compensation and other like benefits, if any, paid or
payable to such persons for the last full fiscal year completed, together with a
schedule of changes since that date, if any.

 

(iii) A schedule of workers’ compensation payments of the Company over the past
five full fiscal years and the fiscal year to date, a schedule of claims by
employees of the Company against the workers’ compensation fund for any reason
over such period, identification of all compensation and medical benefits paid
to date on each such claim and the estimated amount of compensation and medical
benefits to be paid in the future on each such claim.

 

(iv) The name of all pensioned employees of the Company whose pensions are
unfunded and are not paid or payable pursuant to any formalized pension
arrangements, their agent and annual unfunded pension rates.

 

Page 13

 

SPA Executed.doc



--------------------------------------------------------------------------------

3.20. Lists of Contracts, Etc. There is included in SCHEDULE 3.20 a list of the
following items (whether written or oral) relating to the Company, which list
identifies and fairly summarizes each item:

 

(i) All collective bargaining and other labor union agreements (if any); all
employment agreements with any officer, director, employee or consultant; and
all employee pension, health and welfare benefit plans, group insurance, bonus,
profit sharing, severance, vacation, hospitalization, and retirement plans,
post-retirement medical benefit plans, and any other plans, arrangements or
custom requiring payments or benefits to current or retiring employees.

 

(ii) All joint venture contracts of the Company or affiliates relating to the
Business;

 

(iii) All contracts of the Company relating to (a) obligations for borrowed
money, (b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (d) obligations under capital leases, (e) debt of others secured by a
lien on any asset of the Company, and (f) debts of others guaranteed by the
Company.

 

(iv) All agreements of the Company relating to the supply of raw materials for
and the distribution of the products of the Business, including without
limitation all sales agreements, manufacturer’s representative agreements and
distribution agreements of whatever magnitude and nature, and any commitments
therefor;

 

(v) All contracts that individually provide for aggregate future payments to or
from the Company of $5,000 or more, to the extent not included in (i) through
(iv) above;

 

(vi) All contracts of the Company that have a term exceeding one year and that
may not be cancelled without any liability, penalty or premium, to the extent
not included in (i) through (v) above;

 

(vii) A complete list of all outstanding powers of attorney granted by the
Company; and

 

(viii) All other contracts of the Company material to the business, assets,
liabilities, financial condition, results of operations or prospects of the
Business taken as a whole to the extent not included above.

 

Except as set forth in SCHEDULE 3.20, (i) all contracts, agreements and
commitments of the Company set forth in SCHEDULE 3.20 are valid, binding and in
full force and effect, and (ii) neither the Company nor any other party to any
such contract, agreement, or commitment has materially breached any provision
thereof or is in default thereunder. Except as set forth in SCHEDULE 3.20, the
sale of the Shares by the Sellers in accordance with this Agreement

 

Page 14

 

SPA Executed.doc



--------------------------------------------------------------------------------

will not result in the termination of any contract, agreement or commitment of
the Company set forth in SCHEDULE 3.20, and immediately after the Closing, each
such contract, agreement or commitment will continue in full force and effect
without the imposition or acceleration of any burdensome condition or other
obligation on the Company resulting from the sale of the Shares by the Sellers.
True and complete copies of the contracts, leases, licenses and other documents
referred to in this Subsection 3.20 will be delivered to the Purchaser,
certified by the Secretary or Assistant Secretary of the Company as true,
correct and complete copies, not later than four weeks from the date hereof or
ten business days before the Closing Date, whichever is sooner.

 

There are no pending disputes with customers or vendors of the Company regarding
quality or return of goods involving amounts in dispute with any one customer or
vendor, whether for related or unrelated claims, in excess of $5,000 except as
described on SCHEDULE 3.20 hereto, all of which will be resolved to the
reasonable satisfaction of Purchaser prior to the Closing Date. To the knowledge
of Sellers and the Company, there has not been any event, happening, threat or
fact that would lead them to believe that any of said customers or vendors will
terminate or materially alter their business relationship with the Company after
completion of the transactions contemplated by this Agreement.

 

3.21. Compliance With the Law. The Company is not in violation of any applicable
federal, state, local or foreign law, regulation or order or any other, decree
or requirement of any governmental, regulatory or administrative agency or
authority or court or other tribunal (including, but not limited to, any law,
regulation order or requirement relating to securities, properties, business,
products, manufacturing processes, advertising, sales or employment practices,
terms and conditions of employment, occupational safety, health and welfare,
conditions of occupied premises, product safety and liability, civil rights, or
environmental protection, including, but not limited to, those related to waste
management, air pollution control, waste water treatment or noise abatement).
Except as set forth in SCHEDULE 3.21, the Company has not been and is not now
charged with, or to the knowledge of the Sellers or the Company under
investigation with respect to, any violation of any applicable law, regulation,
order or requirement relating to any of the foregoing, nor, to the knowledge of
any Seller or the Company after due inquiry, are there any circumstances that
would or might give rise to any such violation. The Company has filed all
reports required to be filed with any governmental, regulatory or administrative
agency or authority.

 

3.22. Litigation; Pending Labor Disputes. Except as specifically identified on
the Basic Warranty Date Balance Sheet or footnotes thereto or set forth in
SCHEDULE 3.22:

 

(i) There are no legal, administrative, arbitration or other proceedings or
governmental investigations pending or, to the knowledge of Sellers or the
Company, threatened, against the Sellers or the Company, relating to the
Business or the Company or its properties (including leased property), or the
transactions contemplated by this Agreement, nor is there any basis known to the
Company or any Seller for any such action.

 

Page 15

 

SPA Executed.doc



--------------------------------------------------------------------------------

(ii) There are no judgments, decrees or orders of any court, or any governmental
department, commission, board, agency or instrumentality binding upon Sellers or
the Company relating to the Business or the Company the effect of which is to
prohibit any business practice or the acquisition of any property or the conduct
of any business by the Company or which limit or control or otherwise adversely
affect its method or manner of doing business.

 

(iii) No work stoppage has occurred and is continuing or, to the knowledge of
Sellers or the Company, is threatened affecting the Business, and no
representation question involving recognition of a collective bargaining agent
exists in respect of any employees of the Company.

 

(iv) There are no pending labor negotiations or union organization efforts
relating to employees of the Company.

 

(v) There are no charges of discrimination (relating to sex, age, race, national
origin, handicap or veteran status) or unfair labor practices pending or, to the
knowledge of the Sellers or the Company, threatened before any governmental or
regulatory agency or authority or any court relating to employees of the
Company.

 

3.23. Absence of Certain Changes or Events. The Company has not, since the Basic
Warranty Date, except as described on SCHEDULE 3.23:

 

(i) Incurred any material obligation or liability (absolute, accrued, contingent
or otherwise) except in the ordinary course of its business or in connection
with the performance of this Agreement, and any such obligation or liability
incurred in the ordinary course is not materially adverse, except for claims, if
any, that are adequately covered by insurance;

 

(ii) Discharged or satisfied any lien or encumbrance, or paid or satisfied any
obligations or liability (absolute, accrued, contingent or otherwise) other than
(a) liabilities shown or reflected on the Basic Warranty Date Balance Sheet, and
(b) liabilities incurred since such Basic Warranty Date in the ordinary course
of business that were not materially adverse;

 

(iii) Increased or established any reserve or accrual for taxes or other
liability on its books or otherwise provided therefor, except (a) as disclosed
on the Basic Warranty Date Balance Sheet or any subsequent Interim Financial
Statement, or (b) as may have been required under generally accepted accounting
principles due to income earned or expense accrued since the Basic Warranty Date
and as disclosed to the Purchaser in writing;

 

Page 16

 

SPA Executed.doc



--------------------------------------------------------------------------------

(iv) Mortgaged, pledged or subjected to any lien, charge or other encumbrance
any of its assets, tangible or intangible;

 

(v) Sold or transferred any of its assets or cancelled any debts or claims or
waived any rights, except in the ordinary course of business and which has not
been materially adverse;

 

(vi) Disposed of or permitted to lapse any patents or trademarks or any patent
or trademark applications material to the operation of its business;

 

(vii) Incurred any significant labor trouble or granted any general or uniform
increase in salary or wages payable or to become payable by it to any director,
officer, employee or agent, or by means of any bonus or pension plan, contract
or other commitment increased the compensation of any director, officer,
employee or agent;

 

(viii) Authorized any capital expenditure for real estate or leasehold
improvements, machinery, equipment or molds in excess of $5,000.00 in the
aggregate;

 

(ix) Except for this Agreement, entered into any material transaction other than
in the ordinary course of business;

 

(x) Issued any stocks, bonds, or other corporate securities, or made any
declaration or payment of any dividend or any distribution in respect of its
capital stock; or

 

(xi) Experienced damage, destruction or loss (whether or not covered by
insurance) individually or in the aggregate materially and adversely affecting
any of its properties, assets or business, or experienced any other material
adverse change or changes individually or in the aggregate affecting its
financial condition, assets, liabilities or business.

 

3.24. Employee Benefit Plans.

 

(a) SCHEDULE 3.24 lists a description of the only Employee Programs (as defined
below) that have been maintained (as such term is further defined below) by the
Company at any time during the five (5) years prior to the date hereof.

 

(b) There has not been any failure of any party to comply with any laws
applicable with respect to any Employee Program that has been maintained by the

 

Page 17

 

SPA Executed.doc



--------------------------------------------------------------------------------

Company. With respect to any Employee Programs now or heretofore maintained by
the Company, there has occurred no breach of any duty under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or other applicable
law which could result, directly or indirectly in any taxes, penalties or other
liability to the Purchaser, the Company or any affiliate (as defined below). No
litigation, arbitration, or governmental administrative proceeding (or
investigation) or other proceeding (other than those relating to routine claims
for benefits) is pending or, to the knowledge of the Company and Seller,
threatened with respect to any such Employee Program.

 

(c) Except as set forth in SCHEDULE 3.24 attached hereto, neither the Company
nor any affiliate has ever (i) provided health care or any other non-pension
benefits to any employees after their employment was terminated (other than as
required by Part 6 of Subtitle B of Title I of ERISA) or has ever promised to
provide such post-termination benefits or (ii) maintained an Employee Program
provided to such employees subject to Title IV of ERISA, Section 401(a) or
Section 412 of Code, including, without limitation, any Multiemployer Plan.

 

(d) For purposes of this Section 3.24:

 

(i) “Employee Program” means (A) all employee benefit plans within the meaning
of ERISA Section 3(3), including, but not limited to, multiple employer welfare
arrangements (within the meaning of ERISA Section 3(40)), plans to which more
than one unaffiliated employer contributes and employee benefit plans (such as
foreign or excess benefit plans) which are not subject to ERISA; and (B) all
stock option plans, bonus or incentive award plans, severance pay policies or
agreements, deferred compensation agreements, supplemental income arrangements,
vacation plans, and all other employee benefit plans, agreements, and
arrangements not described in (A) above. In the case of an Employee Program
funded through an organization described in Code Section 501(c)(9), each
reference to such Employee Program shall include a reference to such
organization;

 

(ii) An entity “maintains” an Employee Program if such entity sponsors,
contributes to, or provides (or has promised to provide) benefits under such
Employee Program, or has any obligation (by agreement or under applicable law)
to contribute to or provide benefits under such Employee Program, or if such
Employee Program provides benefits to or otherwise covers employees of such
entity (or their spouses, dependents, or beneficiaries);

 

(iii) An entity is an “affiliate” of the Company for purposes of this Section
3.24 if it would have ever been considered a single employer with the Company
under ERISA Section 4001(b) or part of the same “controlled group” as the
Company for purposes of ERISA Section 302(d)(8)(C); and

 

Page 18

 

SPA Executed.doc



--------------------------------------------------------------------------------

(iv) “Multiemployer Plan” means a (pension or non-pension) employee benefit plan
to which more than one employer contributes and which is maintained pursuant to
one or more collective bargaining agreements.

 

3.25. Product Warranties and Product Liabilities. The product warranties and
return policies of the Company in effect on the date hereof and the types of
products to which they apply are described on SCHEDULE 3.25 hereto. SCHEDULE
3.25 also sets forth all product liability claims involving amounts in
controversy in excess of $5,000 that are currently either pending or, to the
best of the Sellers’ and the Company’s knowledge, threatened against the
Company. The Company has not paid in the aggregate, or allowed as credits
against purchases, more than one percent (1%) per year of gross sales, as
determined in accordance with generally accepted accounting principles
consistently applied, during the past three years pursuant to obligations under
any warranty or any product liability claim with respect to goods manufactured,
assembled or furnished by the Company. The future cost of performing all such
obligations and paying all such product liability claims with respect to goods
manufactured, assembled or furnished prior to the Closing Date will not exceed
the average annual cost thereof for said past three year period.

 

3.26. Assets. The assets of the Company are located at the locations listed on
SCHEDULE 3.26 attached hereto. Except as described in SCHEDULE 3.26, the assets
of the Company are, and together with the additional assets to be acquired or
otherwise received by the Company prior to the Closing, will at the Closing Date
be, sufficient in all material respects to carry on the operations of the
Business as now conducted by the Company. The Company (including for such
purpose any Subsidiaries thereof listed on SCHEDULE 3.06) is the only business
organization through which the Business is conducted. Except as set forth in
SCHEDULE 3.16 or SCHEDULE 3.26, all assets used by the Sellers and the Company
to conduct the Business are, and will on the Closing Date be, owned by the
Company.

 

3.27. Absence of Certain Commercial Practices. Except as described on SCHEDULE
3.27, neither the Company nor any Seller has made any payment (directly or by
secret commissions, discounts, compensation or other payments) or given any
gifts to another business concern, to an agent or employee of another business
concern or of any governmental entity (domestic or foreign) or to a political
party or candidate for political office (domestic or foreign), to obtain or
retain business for the Company or to receive favorable or preferential
treatment, except for gifts and entertainment given to representatives of
customers or potential customers of sufficiently limited value and in a form
(other than cash) that would not be construed as a bribe or payoff.

 

3.28. Licenses, Permits, Consents and Approvals. The Company has, and at the
Closing Date will have, all licenses, permits or other authorizations of
governmental, regulatory or administrative agencies or authorities
(collectively, “Licenses”) required to conduct the Business. All Licenses of the
Company are listed on SCHEDULE 3.28 hereto. At the Closing, the Company

 

Page 19

 

SPA Executed.doc



--------------------------------------------------------------------------------

will have all such Licenses which are material to the conduct of the Business
and will have renewed all Licenses which would have expired in the interim.
Except as listed in SCHEDULE 3.28 or contemplated by Section 6.01(s) below, no
registration, filing, application, notice, transfer, consent, approval, order,
qualification, waiver or other action of any kind (collectively, a “Filing”)
will be required as a result of the sale of the Shares by Sellers in accordance
with this Agreement (a) to avoid the loss of any License or the violation,
breach or termination of, or any default under, or the creation of any lien on
any asset of the Company pursuant to the terms of, any law, regulation, order or
other requirement or any contract binding upon the Company or to which any such
asset may be subject, or (b) to enable Purchaser (directly or through any
designee) to continue the operation of the Company and the Business
substantially as conducted prior to the Closing Date. All such Filings will be
duly filed, given, obtained or taken on or prior to the Closing Date and will be
in full force and effect on the Closing Date.

 

3.29. Environmental Matters.

 

(a) Except as disclosed on SCHEDULE 3.29:

 

(i) in connection with the operations and activities of the Company and its
predecessors at the Real Properties and otherwise, no governmental notice,
notification, demand, request for information, citation, summons or order has
been received and no governmental investigation, action, claim, suit or
proceeding is pending or, to the knowledge of the Company and the Sellers,
threatened with respect to any violation or alleged violation of any
Environmental Requirements, and no basis exists for the allegation of any such
violations;

 

(ii) no Hazardous Material has been discharged, disposed of, dumped, injected,
pumped, deposited, spilled, leaked, emitted or released by the Company or any of
its predecessors, or, to the knowledge of the Sellers and the Company, any other
party, at, on or under the Real Properties (including soils, groundwater and
surface water), as to which removal, clean-up, remediation or corrective action
is required under any of the Environmental Requirements;

 

(iii) to the knowledge of the Company and the Sellers, the Real Properties are
not listed or proposed for listing on the National Priorities List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. §9601 et seq.) (“CERCLA”), on CERCLIS (as defined in CERCLA) or
on any similar federal, state or local list of Hazardous Materials sites
requiring investigation or clean-up;

 

(iv) the operations of the Company at the Real Properties are in compliance with
all Environmental Requirements and are in compliance with all Environmental
Permits; such Environmental Permits are valid and in full force and effect are
transferable, and will not be terminated or impaired or become terminable as a
result of the transactions contemplated hereby;

 

Page 20

 

SPA Executed.doc



--------------------------------------------------------------------------------

(v) to the knowledge of the Company and the Sellers, the Real Properties
contains no asbestos-containing material; and

 

(vi) there are no environmental audits or investigation reports in the
possession of the Company or any Seller relating to the Real Properties or any
operations thereon.

 

(b) There has been no environmental investigation, study, audit, test, review or
other analysis conducted of which any Seller or the Company has knowledge in
relation to the Real Properties or any property or facility previously leased by
the Company that has not been delivered to Purchaser at least 15 days prior to
the date hereof.

 

(c) Definitions.

 

(i) “Hazardous Material” means any substance:

 

A. the presence of which requires investigation or remediation under any
Environmental Requirement, as hereinafter defined; or

 

B. which is or becomes defined as a “hazardous waste”, “hazardous substance”,
pollutant or contaminant under any Environmental Requirement or amendments
thereto including, without limitation, CERCLA and/or the Resource Conservation
and Recovery Act (42 U.S.C. §6901 et seq.); or

 

C. the presence of which on any of the Real Properties causes or threatens to
cause a nuisance upon such property or to adjacent properties or poses or
threatens to pose a hazard to the health or safety of persons on or about such
property; or

 

D. without limitation, which contains petroleum, including crude oil or any
fraction thereof.

 

(ii) “Environmental Requirements” means all applicable present and future
statutes, regulations, rules, ordinances, codes, licenses, permits, orders,
approvals, plans, authorizations, concessions, franchises, and similar items of
all governmental agencies, departments, commissions, boards, bureaus, or
instrumentalities of the United States, states and political subdivisions
thereof and all applicable judicial, administrative, and regulatory decrees,
judgments, and orders relating to the protection of human health or the
environment, including, without limitation:

 

A. All requirements pertaining to reporting, licensing, permitting,
investigation, and remediation of emissions, discharges, releases, or threatened
releases

 

Page 21

 

SPA Executed.doc



--------------------------------------------------------------------------------

of Hazardous Materials, chemicals substances, pollutants, contaminants, or
hazardous or toxic substances, materials or wastes, whether solid, liquid, or
gaseous in nature, into the air, surface water, groundwater, or land, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of chemical substances, pollutants,
contaminants, or hazardous or toxic substances, materials, or wastes, whether
solid, liquid, or gaseous in nature; and

 

B. All requirements pertaining to the protection of the health and safety of
employees or the public.

 

3.30 Broker. Except as specified in SCHEDULE 3.30, neither the Company nor any
Seller has retained any broker in connection with any transaction contemplated
by this Agreement. Purchaser and the Company shall not be obligated to pay any
fee or commission associated with the retention or engagement by the Company or
Sellers of any broker in connection with any transaction contemplated by this
Agreement.

 

3.31. Related Party Transactions. Except as described in SCHEDULE 3.31, all
transactions during the past five years between the Company and any current or
former shareholder or any entity in which the Company or any current or former
shareholder had or has a direct or indirect interest have been fair to the
Company. No portion of the sales or other on-going business relationships of the
Company is dependent upon the friendship or the personal relationships (other
than those customary within business generally) of any Seller, except as
described in SCHEDULE 3.31. During the past five years, the Company has not
forgiven or cancelled, without receiving full consideration, any indebtedness
owing to it by any Seller. Except for Robert T. O’Leary’s existing equity
ownership in Nutrisport Pharmacal, Inc. and the ownership of not more than 1% of
the outstanding securities of any class of any publicly-held corporation, no
Seller owns directly or indirectly, any interest in or has any investment or
profit participation in any corporation or other entity that is a competitor or
potential competitor of or that otherwise, directly or indirectly, does business
with the Company, except as described in SCHEDULE 3.31 hereto.

 

3.32 Patriot Act. The Company and the Sellers certify that neither the Company
nor any of its Subsidiaries has been designated, and is not owned or controlled,
by a “suspected terrorist” as defined in Executive Order 13224. The Company and
the Sellers hereby acknowledge that the Purchaser seeks to comply with all
applicable laws concerning money laundering and related activities. In
furtherance of those efforts, the Company and the Sellers hereby represent,
warrant and agree that: (i) none of the cash or property that the Sellers have
contributed or paid or will contribute and pay to the Company has been or shall
be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) no contribution or payment by the Company or any of
its Subsidiaries to the Purchaser, to the extent that they are within the
Company’s and/or its Subsidiaries’ control shall cause the Purchaser to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Sellers shall
promptly notify the

 

Page 22

 

SPA Executed.doc



--------------------------------------------------------------------------------

Purchaser if any of these representations ceases to be true and accurate
regarding the Sellers, the Company or any of its Subsidiaries. The Sellers agree
to provide the Purchaser any additional information regarding the Company or any
of its Subsidiaries that the Purchaser reasonably requests to ensure compliance
with all applicable laws concerning money laundering and similar activities.

 

3.33. Disclosure. All statements contained in any schedule, certificate,
opinion, instrument, or other document delivered by or on behalf of the Sellers
or the Company pursuant hereto or in connection with the transactions
contemplated hereby shall be deemed representations and warranties by each
Seller and the Company herein. No statement, representation or warranty by the
Sellers or the Company in this Agreement or in any schedule, certificate,
opinion, instrument, or other document furnished or to be furnished to the
Purchaser pursuant hereto or in connection with the transactions contemplated
hereby contains or will contain any untrue statement of a material fact or omits
or will omit to state a material fact required to be stated therein or necessary
to make the statements contained therein not misleading or necessary in order to
provide a prospective purchaser of the business of the Company with full and
fair disclosure concerning the Company, the Business, and the Company’s affairs.

 

4. REPRESENTATIONS AND WARRANTIES OF PURCHASER. The Purchaser makes the
following representations and warranties to the Sellers and the Company.

 

4.01. Organization. The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida. The
Purchaser has the corporate power to own its properties, to carry on its
business as now being conducted, and to enter into and perform the terms and
provisions of this Agreement.

 

4.02. Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated herein have been, or will prior to
Closing be, duly and validly approved and acknowledged by all necessary
corporate action on the part of the Purchaser.

 

4.03. No Conflict or Violation. The execution and delivery of this Agreement,
the acquisition of the Shares by Purchaser and the consummation of the
transactions herein contemplated, and the compliance with the provisions and
terms of this Agreement, are not prohibited by the Articles of Incorporation or
Bylaws of the Purchaser and will not violate, conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, any
court order, indenture, mortgage, loan agreement, or other agreement or
instrument to which the Purchaser is a party or by which it is bound.

 

4.04. Investment Representation. The Shares are being purchased by the Purchaser
solely for investment and not for the purpose of resale to any third party.

 

Page 23

 

SPA Executed.doc



--------------------------------------------------------------------------------

4.05. Disclosure. All statements contained in any schedule, certificate,
opinion, instrument, or other document delivered by or on behalf of the
Purchaser pursuant hereto or in connection with the transactions contemplated
hereby shall be deemed representations and warranties by the Purchaser herein.
No statement, representation or warranty of the Purchaser contained in this
Agreement or in any document, schedule or certificate furnished or to be
furnished to Sellers pursuant hereto or in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact known to the Purchaser and necessary in order to make the
statements of the Purchaser contained herein or therein not misleading.

 

4.06 Broker. The Purchaser has not retained any broker in connection with any
transaction contemplated by this Agreement.

 

4.07 Patriot Act. The Purchaser certifies that neither the Purchaser nor any of
its Subsidiaries has been designated, and is not owned or controlled, by a
“suspected terrorist” as defined in Executive Order 13224. The Purchaser hereby
acknowledges that the Company seeks to comply with all applicable laws
concerning money laundering and related activities. In furtherance of those
efforts, the Purchaser hereby represents, warrants and agrees that: (i) none of
the cash or property that the Purchaser has contributed or paid or will
contribute and pay to the Company or Sellers has been or shall be derived from,
or related to, any activity that is deemed criminal under United States law; and
(ii) no contribution or payment by the Purchaser or any of its Subsidiaries to
the Company or Sellers, to the extent that they are within the Purchaser’s
and/or its Subsidiaries’ control shall cause the Company or Sellers to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Purchaser
shall promptly notify the Sellers if any of these representations ceases to be
true and accurate regarding the Purchaser or any of its Subsidiaries. The
Purchaser agrees to provide Sellers any additional information regarding the
Purchaser or any of its Subsidiaries that Sellers reasonably requests to ensure
compliance with all applicable laws concerning money laundering and similar
activities.

 

Page 24

 

SPA Executed.doc



--------------------------------------------------------------------------------

5. ACCESS TO INFORMATION.

 

5.01. Cooperation. The Sellers and the Company shall give to the Purchaser, and
to the Purchaser’s counsel, accountants, consultants and other representatives,
full access, during normal business hours throughout the period prior to the
Closing, to all facilities and properties of the Company, and shall furnish the
Purchaser during such period with all such information and documents concerning
the affairs, suppliers and customers of the Company as the Purchaser reasonably
may request; provided, however, that no such inspection or examination shall in
any way affect, diminish, limit or terminate any of the representations and
warranties of the Sellers and the Company hereunder, regardless of any knowledge
gained by or available to Purchaser as a result of any such inspection or
examination. Without limitation of the foregoing, the Sellers will furnish to
Purchaser promptly after such documents are available (i) the Financial
Statements and the Interim Financial Statements, (ii) the monthly financial
statements for the Company for each monthly period and year to-date periods
subsequent to the date of the most recent Interim Financial Statement, all
prepared in the form and in a manner consistent with the Interim Financial
Statements, and (iii) all filings or reports filed by the Company with federal,
state and other governmental agencies having authority over the business
activities of the Company.

 

5.02. Confidentiality. If this Agreement is terminated, neither the Purchaser
nor any of its affiliates will use or disclose, directly or indirectly, any
information obtained by or on behalf of Purchaser from Sellers or the Company in
connection with this Agreement or prepared using such material, and Purchaser
will keep all such information confidential, and not use it in any way
detrimental to the Company or the Sellers, for a period of five years from the
date of this Agreement. Notwithstanding the foregoing, the confidentiality
obligations of this Subsection shall not apply to information:

 

(i) that Purchaser or an affiliate of Purchaser is compelled to disclose by
judicial or administrative process, or in the opinion of counsel, by other
mandatory requirements of law;

 

(ii) that can be shown to have been generally available to the public other than
as a result of a breach of this Subsection;

 

(iii) that can be shown to have been provided to Purchaser or an affiliate of
Purchaser by a third party who obtained such information other than as a result
of a breach of any obligation to the Company;

 

(iv) that can be shown to have been previously known to Purchaser or any of its
affiliates; or

 

Page 25

 

SPA Executed.doc



--------------------------------------------------------------------------------

(v) that can be shown to have been independently acquired by Purchaser or any of
its affiliates other than as a result of a breach of this Subsection.

 

5.03. Further Assurances. Whether or not this Agreement is terminated, Purchaser
and its affiliates shall in any event maintain such confidentiality during the
period from the date hereof to the Closing Date; provided that Purchaser may
release or disclose such information to its attorneys, accountants, financial
advisors and other consultants, agents and advisors in connection with the
consummation of the transactions contemplated by this Agreement on the same
terms as provided for in this Section 5 and by delivering notice to the Company
that Purchaser may also make public announcement of the execution and delivery
of this Agreement and the general terms and conditions thereof, not including
any information disclosed on any of the Schedules attached hereto.

 

6. COVENANTS AND ADDITIONAL AGREEMENTS OF THE PARTIES.

 

6.01 Conduct of Business Pending Closing. The Sellers and the Company agree that
from and after the date of this Agreement and prior to the Closing and except as
otherwise consented to by an officer of Purchaser in writing:

 

(a) Ordinary Course. They will take all necessary actions to cause, directly or
indirectly, as the case may be, the Company to conduct the Business consistent
with past practice in the usual and ordinary course (including, without
limitation, using reasonable efforts to preserve beneficial relationships
between the Company, on the one hand, and its distributors, agents, lessors,
suppliers and customers, on the other hand) and continue normal marketing,
advertising, distributional and promotional expenditures in connection with the
Business, except (i) as may be permitted hereby, (ii) as necessary to consummate
the transactions contemplated hereby, or (iii) as otherwise agreed to in writing
by Purchaser.

 

(b) Interrelated Transactions. Except as set forth on SCHEDULE 6.01(b), the
Company will not engage in any transactions, intracorporate or otherwise, with
any of the Sellers.

 

(c) Borrowing. The Company will not (i) create, incur or assume any long-term
debt (including obligations in respect to capital leases) or any debt for money
borrowed (whether long-term or short-term), (ii) assume, guarantee, endorse or
otherwise become liable or responsible (whether directly, contingently or
otherwise) for the obligation of any other person, or (iii) make any loans,
advances or capital contributions to, or investments in, any other person, apart
from debt incurred in the ordinary course of business consistent with past
practice.

 

(d) Changes in Compensation. The Company will not (i) increase in any manner the
rate of compensation of any officer, employee, or agent other than normal

 

Page 26

 

SPA Executed.doc



--------------------------------------------------------------------------------

predetermined merit increases awarded using standards consistent with past
practice or as required by any collective bargaining agreement or contract, (ii)
pay or agree to pay any pension, retirement allowance, severance or other
employee benefit not required or permitted by any existing Employee Program to
any such officer, employee or agent, whether past or present, or (iii) commit
itself to any additional pension, profit-sharing, bonus, incentive, deferred
compensation, stock purchase, stock option, stock appreciation right, group
insurance, severance pay, retirement or other employee benefit plan, agreement,
arrangement or benefit, or to any employment agreement or consulting agreement
with a person employed or retained as of the date of this Agreement, or
hereafter employed or retained, or to amend any of such plans or any of such
agreements or arrangements in existence on the date hereof.

 

(e) Transfer of Property. The Company will not, except in the ordinary course of
business or as otherwise contemplated by this Agreement, sell, transfer, or
otherwise dispose of, or encumber or agree to sell, transfer, or otherwise
dispose of or encumber, any Real Property, Inventory or Fixed Assets; or sell,
transfer, license or otherwise dispose of, or agree to sell, transfer, license
or otherwise dispose of, any Intangibles; or terminate or amend any lease.

 

(f) Maintain Warranties. Neither the Sellers nor the Company will take any
action the taking of which, or omit to take any action the omission of which,
would cause any of the representations and warranties contained in Section 3 of
this Agreement to fail to be true and correct in all respects as of the Closing
as though made at, as of and updated to the Closing Date, except as otherwise
contemplated by this Agreement.

 

(g) Liens. The Company will not mortgage or encumber any of its respective
assets or enter into any transaction or make any commitment which might result
in such an encumbrance, other than in the ordinary course of business,
consistent with past practice, or as otherwise contemplated by this Agreement.

 

(h) Banking and Insurance. No changes will be made in the banking or safe
deposit arrangements of the Company or in any policies of insurance currently in
effect relating to the Business.

 

(i) Contracts. The Company shall not waive any material right or cancel any
material contract, debt or claim, or assume or enter into a material contract,
lease, license, obligation, indebtedness, commitment, purchase or sale relating
to the Business and, except in the usual and ordinary course of business, shall
not enter into or assume any other contract, lease, license, obligation,
indebtedness, commitment, purchase or sale relating to the Business. For
purposes of this Section 6.01(i) and without limiting the foregoing, all
commitments and agreements having a duration in excess of three months (other
than sales contracts with customers or purchase contracts with suppliers in the
usual and ordinary course of business and less than $100,000 in aggregate for
any one customer or supplier) are deemed to be material and not in the usual and
ordinary course of business. The Company shall also refrain from doing any act,
omitting any act or permitting any omission of any action, within its control,
that would cause a breach or default in any material respect in any of the
contracts, commitments or obligations of the Business.

 

Page 27

 

SPA Executed.doc



--------------------------------------------------------------------------------

(j) Corporate Existence. The Company will maintain its corporate existence in
good standing in the State of Pennsylvania and in each jurisdiction in which the
Company is qualified to do business as a foreign corporation. As soon as
practicable following the execution of this Agreement, Sellers shall furnish
Purchaser with good standing certificates from the Company’s state of
incorporation and each state in which it is so qualified to do business. Sellers
shall not permit the Company to merge or consolidate with any other corporation,
business or other entity or acquire any assets of any other corporation,
business or entity (other than inventory and equipment in the usual and ordinary
course of business or as otherwise specifically permitted by this Agreement). No
changes will be made in the Certificate of Incorporation or Bylaws, as the case
may be, of the Company.

 

(k) Capital Stock. No changes will be made in the number of shares of the
capital stock of the Company that is authorized, issued, outstanding or held in
the treasury, nor shall any option or commitment be granted or made with respect
to such stock. Any stock repurchase agreement, stock restriction or purchase
agreement, or other form of stockholders’ agreement in effect as of the date
hereof between any of the Sellers and/or the Company will be terminated,
effective immediately before the Closing, or sooner.

 

(l) Dividends. The Company will not pay or declare any dividend or make any
other distribution in respect of the capital stock of the Company or with
respect to the earnings of the Company, nor shall it directly or indirectly
redeem, purchase or otherwise acquire any such stock or agree to do any of the
foregoing.

 

(m) Current Information. During the period from the date hereof to the Closing
Date (i) Sellers and the Company will at the earliest practicable date furnish
Purchaser with copies of monthly interim financial statements prepared on a
basis consistent with the Interim Financial Statements referenced in Section
3.08 hereof for each month ended after the date hereof, (ii) Sellers and the
Company will promptly furnish Purchaser with copies of any other operating
reports relating to the Business, and (iii) the Sellers and the Company will
promptly notify Purchaser of any material change in the Business or in the
normal course of business by the Company and of any governmental complaint,
investigation or hearing, or the institution or proposed settlement of any
litigation, in each case involving the Business, and of any material
developments in any such proceedings.

 

(n) Disclosure Supplements. From time to time prior to the Closing, Sellers will
promptly disclose to the Purchaser in writing (i) any matter that may arise
hereafter that, if existing or occurring at or prior to the date hereof, would
have been required to be set forth or described in the Schedules to Section 3,
or (ii) any other matter or information that comes to the attention of Sellers,
regardless of the date or origin thereof, that makes any information in said

 

Page 28

 

SPA Executed.doc



--------------------------------------------------------------------------------

Schedules to Section 3 or in any representation and warranty of the Sellers
hereunder inaccurate or otherwise must be disclosed to correct any inaccuracy in
any representation or warranty of Sellers hereunder.

 

(o) Preservation of Organization. The Sellers and the Company will use their
commercially reasonable best efforts: to preserve the business organization of
the Company intact; to keep available to the Purchaser (without making any
commitment on its behalf) the services of the present employees of the Company,
and make no changes therein except as required in the ordinary course of
business; and to preserve for the Purchaser the goodwill of the suppliers,
customers and others having business relations with the Company.

 

(p) Compliance with Laws. The Sellers and the Company will use their
commercially reasonable best efforts to duly comply with all applicable laws and
regulations in the conduct of the business of the Company, including without
limitation of the foregoing, Federal, state, local and foreign environmental
protection laws, OSHA and the rules, orders, regulations and guidelines
thereunder so far as they may be applicable. The Purchaser shall be promptly
notified of any inspection or notice received pursuant to said environmental
protection laws, OSHA or other said laws, regulations and guidelines.

 

(q) Contingent Obligations. No change shall be made in the contingent
obligations of the Company by way of guaranty, endorsement, indemnity, warranty,
or otherwise, other than changes in the ordinary course of business which shall
not be materially adverse.

 

(r) Facility and Equipment Maintenance. The Sellers and the Company will use
their commercially reasonable best efforts to maintain and keep any owned or
leased premises, property and assets of the Company in fully serviceable working
condition and repair.

 

(s) Consents. Promptly upon execution of this Agreement, Sellers and the Company
shall obtain all consents, approvals or waivers (including, without limiting the
generality of the foregoing, consents of any government or governmental agency
or other third party) necessary to authorize, approve or permit the full and
complete sale, conveyance, assignment and transfer of the Shares to Purchaser
and to prevent the default under or breach of any agreement of the Company by
reason of such sale and transfer.

 

(t) Publicity. Neither the Sellers nor the Company shall make any public
statement disclosing information relating to this Agreement or the transactions
contemplated hereby, including any disclosure to employees other than those to
whom disclosure is necessary for the consummation of such transactions, except
as agreed upon in advance by Purchaser. However, any disclosure that either the
Sellers or the Company considers to be required to be made to any governmental
agency or to be mandated by law may be made at the time required or mandated
whether or not there is any agreement on the need for, or text of, such
disclosure.

 

Page 29

 

SPA Executed.doc



--------------------------------------------------------------------------------

(u) Exclusive Dealing. During the period from the date of this Agreement to the
Closing Date, neither the Sellers nor the Company shall take any action to,
directly or indirectly, encourage, initiate or engage in discussions or
negotiations with, or provide any information to, any corporation, partnership,
person, or other entity or group, other than the Purchaser, concerning any
purchase of the Shares or any merger, sale of substantial assets or similar
transaction involving the Company.

 

(v) Satisfaction of Conditions. The Company and each of the Sellers shall use
their commercially reasonable best efforts to achieve and satisfy, at the
earliest practicable date, all conditions to be fulfilled by them or any one of
them on or prior to the Closing Date, including but not limited to each and
every condition set forth in Section 7 hereof.

 

(w) Filing Tax Returns Due Prior to Closing. Prior to the Closing, the Company
will file all federal and state income tax returns that are due before the
Closing Date for itself (including any consolidated subsidiaries) and for any
Subsidiaries existing in its last full fiscal year that are not properly
included in a consolidated return for such fiscal year, and will pay all taxes
shown thereon to be due.

 

6.02 Tax Matters.

 

(a) Tax Periods Ending on or Before the Closing Date. The Sellers shall prepare
or cause to be prepared and file or cause to be filed all Tax Returns for the
Company for all periods ending on or prior to the Closing Date which are filed
after the Closing Date as soon as practicable and prior to the date due
(including any proper extensions thereof). The Sellers shall permit the Company
and the Purchaser to review and provide comments, if any, on each such Return
described in the preceding sentence prior to filing. Unless the Purchaser or the
Company provides comments to the Sellers, the Company shall deliver to the
Sellers each such Return signed by the appropriate officer(s) of the Company for
filing within ten (10) days following the Seller’s delivery to the Company and
the Purchaser of any such Return. The Sellers shall deliver to the Company
promptly after filing each such Return a copy of the filed Return and evidence
of its filing. To the extent such Taxes are not fully reserved for in the
Company’s Final Financial Statements (as defined in Section 11), the Sellers
shall pay to the Company an amount equal to the unreserved portion of such Taxes
prior to filing of the Return. The Sellers shall pay the costs and expenses
incurred in the preparation and filing of the Tax Returns on or before the date
such costs and expenses are due.

 

If the Company provides comments to the Sellers and at the end of such ten (10)
day period the Company and the Sellers have failed to reach written agreement
with respect to all of such disputed items, the parties shall submit the
unresolved items to the Arbiter (as defined in Section 11.02(b)) for final
determination. Promptly, but no later than thirty (30) days after its acceptance
of its appointment as Arbiter, the Arbiter shall render an opinion as to the
disputed items. The determination of the Arbiter shall be conclusive and binding
upon the parties. The

 

Page 30

 

SPA Executed.doc



--------------------------------------------------------------------------------

Company and the Sellers (as a group) shall each pay one half of the fees, costs
and expenses of the Arbiter. The prevailing party may be entitled to an award of
pre- and post-award interest as well as reasonable attorneys’ fees incurred in
connection with the arbitration and any judicial proceedings related thereto as
determined by the Arbiter.

 

(b) Tax Periods Beginning Before and Ending After the Closing Date. The Company
or the Purchaser shall prepare or cause to be prepared and file or cause to be
filed any Returns of the Company for Tax periods that begin before the Closing
Date and end after the Closing Date. To the extent such Taxes are not fully
reserved for in the Company’s Final Financial Statements (as defined in Section
11), the Sellers shall pay to the Company an amount equal to the unreserved
portion of such Taxes that relates to the portion of the Tax period ending on
the Closing Date. Such payment, if any, shall be paid by the Sellers within
fifteen (15) days after receipt of written notice from the Company or the
Purchaser that such Taxes were paid by the Company or the Purchaser for a period
beginning prior to the Closing Date. For purposes of this Section, in the case
of any Taxes that are imposed on a periodic basis and are payable for a Taxable
period that includes (but does not end on) the Closing Date, the portion of such
Tax that relates to the portion of such Tax period ending on the Closing Date
shall (i) in the case of any Taxes other than Taxes based upon or related to
income or receipts, be deemed to be the amount of such Tax for the entire Tax
period multiplied by a fraction the numerator of which is the number of days in
the Tax period ending on the Closing Date and the denominator of which is the
number of days in the entire Tax period (the “Pro Rata Amount”), and (ii) in the
case of any Tax based upon or related to income or receipts, be deemed equal to
the amount that would be payable if the relevant Tax period ended on the Closing
Date. The Sellers shall pay to the Company with the payment of any taxes due
hereunder, the Sellers’ Pro Rata Amount of the costs and expenses incurred by
the Purchaser or the Company in the preparation and filing of the Tax Returns.
Any net operating losses or credits relating to a Tax period that begins before
and ends after the Closing Date shall be taken into account as though the
relevant Tax period ended on the Closing Date. All determinations necessary to
give effect to the foregoing allocations shall be made in a reasonable manner as
agreed to by the parties.

 

(c) Refunds and Tax Benefits. Any Tax refunds that are received after the
Closing Date by the Sellers (other than tax refunds received in connection with
such Sellers individual tax Returns), the Purchaser or the Company, and any
amounts credited against Tax to which the Sellers, the Purchaser or the Company
become entitled, shall be for the account of the Company, and the Sellers shall
pay over to the Company any such refund or the amount of any such credit within
fifteen (15) days after receipt or entitlement thereto. In addition, to the
extent that a claim for refund or a proceeding results in a payment or credit
against Tax by a taxing authority to the Sellers, the Sellers shall pay such
amount to the Company within fifteen (15) days after receipt or entitlement
thereto.

 

Page 31

 

SPA Executed.doc



--------------------------------------------------------------------------------

(d) Cooperation on Tax Matters.

 

(i) The Purchaser, the Company and the Sellers shall cooperate fully, as and to
the extent reasonably requested by the other party, in connection with the
filing of any Returns pursuant to this Section and any audit, litigation or
other proceeding with respect to Taxes. Such cooperation shall include the
retention and (upon the other party’s request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Company and the Sellers agree (A) to retain all books and records
with respect to Tax matters pertinent to the Company relating to any taxable
period beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by the Purchaser or the Sellers, any
extensions thereof) of the respective tax periods, and to abide by all record
retention agreements entered into with any taxing authority, and (B) to give the
other party reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the other party so requests, the
Company or the Sellers, as the case may be, shall allow the other party to take
possession of such books and records.

 

(ii) The Purchaser and the Sellers further agree, upon request, to use their
commercially reasonable best efforts to obtain any certificate or other document
from any governmental authority or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including, but not
limited to, with respect to the transactions contemplated hereby).

 

(iii) The Purchaser and the Sellers further agree, upon request, to provide the
other party with all information that either party may be required to report
pursuant to §6043 of the Code and all Treasury Department Regulations
promulgated thereunder.

 

6.03 Post-Closing Health Insurance. The Company shall continue to provide health
insurance coverage under the Company’s health insurance plan to the Sellers
following the Closing for so long as such coverage is permitted by the Company’s
health insurance provider and otherwise by law. The Sellers agree to pay any and
all health insurance costs incurred by the Company for such coverage.

 

6.04 Transfer Taxes. All transfer, sales, use and other such Taxes and fees
(“Transfer Taxes”) incurred in connection with the consummation of the
transactions contemplated by this Agreement shall be paid by the Sellers when
due, and the Sellers will, at their own expense, file all necessary Tax Returns
and other documentation with respect to all such Transfer Taxes.

 

6.05 Accounts Receivable. If the Company is unable to collect, after utilizing
its commercially reasonable best efforts in the ordinary course of business
consistent with past practice, all of the accounts receivable shown on the Final
Financial Statements within four (4) months following the Closing, then the
Company, at its option, may elect to assign such uncollected

 

Page 32

 

SPA Executed.doc



--------------------------------------------------------------------------------

receivables to Sellers in consideration for payment by the Sellers to the
Company of the value of the assigned accounts receivable as shown on the Final
Financial Statements (net of reserves). Sellers shall remit such payment to the
Company within ten (10) days following delivery of the Company’s written notice
of its election in accordance with this section. The Company shall provide the
Sellers with all reasonably necessary records of the Company associated with the
accounts receivable assigned to the Sellers to enable the Sellers to seek
collection of such receivables, and the Sellers shall be permitted to contact
the customers for the sole purpose of collecting such assigned accounts
receivable.

 

6.06 Sale of Stock. Prior to Closing, Robert T. O’Leary covenants to resign as a
director of Nutrisport Pharmacal, Inc. Within two years following the Closing
Date, Robert T. O’Leary covenants to sell his existing equity ownership in
Nutrisport Pharmacal, Inc. and prior to such sale, Mr. O’Leary shall limit his
activities to those consistent with a passive shareholder in Nutrisport
Pharmacal, Inc. and otherwise not in contravention of his Non-Competition
Agreement.

 

6.07 Employee Bonus. The Company shall accrue employee bonuses in the amount of
$30,000 on its financial statements for and as of the six months ended June 30,
2004. Additionally, the Company shall accrue employee bonuses in the amount of
$30,000 on its financial statements for the three months ended September 30,
2004. The Company covenants to pay such bonuses of at least $60,000 in the
aggregate to various employees of the Company on or before seventy-five days
following the Closing Date.

 

6.08 Post-Closing Documents. Subsequent to the Closing, Sellers will execute and
deliver from time to time at the request of Purchaser all such further
instruments as, in the reasonable opinion of Purchaser’s and the Sellers’
respective counsel, may be required in order to vest in Purchaser full,
unencumbered and complete title to the Shares to be conveyed by Sellers to
Purchaser hereunder or to maintain intact all right, title and interest of the
Company under any contract, license, permit or other document or instrument of
the Company or relating to the Business that would otherwise be adversely
affected by such transfer of the Shares.

 

7. PURCHASER’S CONDITIONS OF CLOSING. All obligations of the Purchaser hereunder
are subject, at the option of the Purchaser, to the fulfillment prior to or at
Closing of each of the following conditions:

 

7.01. Discovery of Adverse Error, Misstatement or Omission. The Purchaser shall
not have discovered any material adverse error, misstatement or omission in
information relating to the Company included either herein or in any certificate
or document delivered to Purchaser pursuant hereto or in connection with the
transactions contemplated hereby including, without limitation, any material
adverse error, misstatement or omission in the representations and warranties
made by the Sellers or the Company in or pursuant to this Agreement.

 

Page 33

 

SPA Executed.doc



--------------------------------------------------------------------------------

7.02. Representations at Time of Closing. The representations and warranties of
the Sellers and the Company contained in this Agreement (including the Schedules
and Exhibits hereto) and in any certificate or documents delivered to the
Purchaser pursuant hereto shall be deemed to have been made again at and as of
the time of Closing with dates therein updated to the Closing Date and, as so
updated and made, shall then be true, complete and correct, except for changes
in the ordinary course of business not materially adversely affecting the
business, properties or financial condition of the Company, or changes required
by or contemplated by this Agreement. For purposes of requirements under this
Section and the certificate delivered pursuant to Section 7.05 hereof, the
reaffirmation of the financial statement representations and warranties as of
the Closing Date shall include and apply to any and all annual and interim
period financial statements delivered to Purchaser as required under Section
6.01(m) hereof as well as to the Financial Statements and Interim Financial
Statements as defined in Section 3.08 hereof.

 

7.03. Performance of Agreements. The Sellers and the Company shall have
performed and complied with all agreements and conditions required by this
Agreement to be performed or complied with by them prior to or at Closing.

 

7.04. Adverse Change. During the period from the Basic Warranty Date to the
Closing Date there shall not have been any material adverse change in the
financial condition, assets, liabilities or business of the Company (a “Material
Adverse Change”); provided, however, that solely for the purposes of determining
whether this condition has been fulfilled, none of the following shall be deemed
to constitute, and none of the following shall be taken into account in
determining whether there has been, a Material Adverse Change: (a) changes in
general business or economic conditions, (b) changes in national or
international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States, (c) changes in financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (d) changes in United States generally accepted accounting
principles, or (e) damage to the Company’s property where the cost of repairing
or replacing such damaged property is covered by the Company’s insurance
policies.

 

7.05. Certificate of Officers and Sellers. The Purchaser shall have been
furnished with a certificate signed by the President of the Company and by the
Sellers, dated the Closing Date, certifying in such detail as the Purchaser may
request, that the conditions specified in Subsections 7.02, 7.03 and 7.04 of
this Section have been fulfilled and reaffirming and remaking the
representations and warranties referred to therein.

 

7.06. Purchaser’s and Sellers’ Counsel. All actions, proceedings, instruments
and documents required to carry out this Agreement or incidental thereto shall
have been approved by counsel for the Purchaser and the Sellers.

 

Page 34

 

SPA Executed.doc



--------------------------------------------------------------------------------

7.07. Opinion of Sellers’ Counsel. The Purchaser shall have received an opinion
of counsel for the Sellers and the Company, dated the Closing Date, in form and
substance satisfactory to the Purchaser and its counsel, to the effect that:

 

(i) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, that it has
the corporate power to carry on its business as it is then being conducted, and
that to the knowledge of Sellers’ Counsel there is no jurisdiction where the
character of its property or nature of its business is such as to make
qualification to do business by the Company necessary except as stated in such
opinion or set forth in SCHEDULE 3.01 to this Agreement.

 

(ii) The authorized capital stock of the Company is as disclosed in this
Agreement and that the shares of capital stock of the Company being delivered by
the Sellers pursuant to this Agreement constitute all of the duly issued and
outstanding capital stock of the Company, all of which are fully paid and
non-assessable.

 

(iii) The Sellers are the record and beneficial owners of the Shares and have
full power and authority to transfer, assign and deliver the Shares to the
Purchaser as herein provided, and good, legal, valid, marketable and
indefeasible title to such Shares will be passed to the Purchaser, and such
transfer of ownership will not result in a violation of, or be invalid under,
the laws of any state or country, and to the knowledge of Sellers’ Counsel there
are no liens, charges or encumbrances on said Company shares or restrictions on
transfer thereof that have not been validly released.

 

(iv) All corporate actions (and, as to Sellers, other proceedings involving
capacity or fiduciary duty, if any) required to be taken by or on the part of
the Sellers and the Company to authorize each of them to carry out this
Agreement have been duly and properly taken and this Agreement constitutes a
legal, valid and binding obligation of the Sellers and the Company enforceable
in accordance with its terms, except as limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting generally
the enforcement of creditor’s rights, and (b) equitable principles affecting
enforcement of rights or remedies of creditors or relating to or limiting
creditors rights generally, which are discretionary with the court.

 

(v) To the knowledge of Sellers’ Counsel, all regulatory consents,
authorizations, approvals, orders and filings required by federal law or by the
laws of any state or other jurisdiction, in order that Sellers and the Company
may lawfully execute and deliver this Agreement and transfer the Shares and
consummate the transactions contemplated hereby, have been obtained or made; to
the knowledge of Sellers’ Counsel, there is no action, temporary restraining
order, injunction, suit, proceeding, inquiry or

 

Page 35

 

SPA Executed.doc



--------------------------------------------------------------------------------

investigation at law or in equity, before or by any judicial or administrative
court or agency, pending, or to the knowledge of Sellers’ Counsel, threatened
against or affecting, or involving the properties or business of, or any
securities of, either the Company or, with respect to the Business, any Seller;
nor does counsel know of any basis for any such action, temporary restraining
order, injunction, suit, proceeding, inquiry or investigation that would
adversely affect the transactions contemplated by this Agreement, the ability of
the Sellers or the Company to perform their respective obligations under this
Agreement or the delivery, validity or enforceability of this Agreement.

 

(vi) The instruments of transfer and assignment from the Sellers to Purchaser of
the Shares of the Company’s capital stock being transferred hereby to be
delivered to the Purchaser on the Closing Date have the effect of conveying to
the Purchaser good, legal, valid, marketable and indefeasible title to and
ownership of said Shares.

 

(vii) The execution and delivery of this Agreement and the agreements delivered
pursuant to this Agreement do not, and the consummation of the transactions
contemplated hereby will not, (a) violate or conflict with the Articles of
Incorporation or Bylaws of the Company, (b) violate, breach or cause a default
under the provisions of any mortgage, indenture, lien, lease, will, license,
franchise, permit, authorization, concession, agreement, instrument, order,
arbitration award, judgment or decree to which the Sellers, the Company or any
of them is a party, or by which any of them is bound, nor violate any other
restriction of any kind or character of which such counsel has knowledge or to
which the Sellers (or any of them), the Company or the Company’s property is
subject, or constitute an event that with notice, lapse of time, or both, would
result in any such violation, conflict, breach or default, or (c) be a violation
by the Company or any Seller of any statute, rule, regulation, ordinance, code,
order, judgment, writ, injunction, decree or award, or constitute an event that
with notice, lapse of time, or both, would result in any such violation.

 

In rendering its opinion such counsel may rely upon certificates of public
officials, Sellers and of officers of the Company as to matters of fact,
provided that the extent of such reliance is specified in such opinion, and
provided that copies of such documents relied upon are delivered to the
Purchaser with such opinion.

 

7.08 [RESERVED]

 

7.09. Consents, Approvals and Waivers. The Sellers and the Company shall have
obtained any and all consents and approvals to the transfer or assignment to the
Purchaser of all of the Shares of the Company that may be necessary to avoid any
breach of, default by, or acceleration of obligations of the Company under any
agreement or instrument by reason of such transfer and assignment, and any
waivers by any parties to such agreements necessary to avoid any such

 

Page 36

 

SPA Executed.doc



--------------------------------------------------------------------------------

breaches, defaults or accelerations. In addition, the Sellers and the Company
shall have obtained all consents, authorizations, approvals and orders of
governmental authorities required in connection with the consummation of the
transactions contemplated by this Agreement and necessary in order that the
Business can be conducted in all respects after the Closing as it has been
conducted prior to the Closing.

 

7.10. Joint Escrow Letter. Purchaser and Sellers shall deliver a joint
instruction letter to the Escrow Agent requesting that the Escrow Agent promptly
release from the escrow account the Buyer’s Deposit (as defined in the Escrow
Agreement) to the Purchaser, and the Seller’s Deposit (as defined in the Escrow
Agreement) to the Sellers.

 

7.11. Receipt of Other Documents. Purchaser shall have received at or prior to
the Closing:

 

(i) A copy of the Articles of Incorporation or equivalent charter documents of
the Company certified as of a recent date by the Secretary of State of
Pennsylvania;

 

(ii) Certificates of recent date issued by the Secretary of State of
Pennsylvania, the State of Incorporation of any Subsidiary, and any other state
disclosed in this Agreement as a state in which the Company or any Subsidiary is
qualified to do business, each to the effect that the Company or such
Subsidiary, as the case may be, is validly existing and in good standing under
the laws of such state;

 

(iii) Certified copies of resolutions duly adopted by the Board of Directors of
the Company and by the Sellers in their capacity as shareholders authorizing the
execution and delivery of this Agreement and the sale and transfer of the Shares
to Purchaser;

 

(iv) Certificates of Incumbency covering all officers of the Company signing
this Agreement and any other document delivered in connection herewith, pursuant
hereto or at Closing.

 

(v) Such additional certificates and other documents as Purchaser or its counsel
may deem reasonably necessary to evidence the truth and accuracy, as of the
Closing Date, of the representations and warranties contained herein or
contemplated hereby and the due satisfaction and performance at or prior to
Closing of all agreements and covenants to be complied with, satisfied and
performed by the Sellers and the Company.

 

7.12. Orders, Etc. There shall not be in effect any order, injunction, ruling or
decree, whether or not appealable, issued by any court or administrative agency
of competent

 

Page 37

 

SPA Executed.doc



--------------------------------------------------------------------------------

jurisdiction, that prohibits the consummation of the transactions contemplated
by this Agreement, or that impairs materially the ability of Purchaser to
realize the benefits of such transactions. If any such order, injunction, ruling
or decree is in effect on the Closing Date, the Closing Date, at the option of
Purchaser, will be extended for as long as such order, injunction, ruling or
decree requires; in such event, the parties shall each use their commercially
reasonable best efforts to cause such order, injunction, ruling or decree to be
modified, overruled, vacated or otherwise changed so as to permit the Closing to
be consummated as soon as possible.

 

7.13. Pending or Threatened Litigation. There shall not be pending nor shall
there be threatened any legal proceeding commenced by any governmental body, or
any other person or entity, in which there is sought any order, injunction,
ruling or decree by a court or administrative agency of competent jurisdiction,
that would prohibit the consummation of the transactions contemplated by this
Agreement, or that would impair materially the ability of Purchaser to realize
the benefits of such transaction.

 

7.14. Absence of Insolvency Action. There shall be no action pending or
threatened by any creditor of the Company under the laws of any jurisdiction
pertaining to bankruptcy, insolvency or receivership that materially affects the
ability of the Company to operate the Business or which would deprive the
Purchaser of the benefits of this Agreement.

 

7.15. Employment Agreement with Mr. Mies. The Company shall enter into an
employment agreement with Mr. Joseph Mies on the Closing Date in substantially
the form attached hereto as EXHIBIT 10.05.

 

7.16. Lease Agreement with O’Learys. The Company shall enter into the Lease
Agreement (as defined in Section 10.08) with the Sellers.

 

7.17. Completion of Due Diligence. Satisfactory completion of Purchaser’s
financial, accounting, business and legal due diligence review of the Company on
or before September 23, 2004; provided, however, Purchaser agrees to use its
best efforts to complete due diligence by September 20, 2004; provided, further,
this condition of closing shall not be deemed fulfilled or waived by the
Purchaser solely as to the Purchaser’s review to its satisfaction of the audited
Financial Statements and the reviewed Interim Financial Statements until ten
days following the delivery to Purchaser of the Financial Statements and Interim
Financial Statements pursuant to Section 7.18.

 

7.18 Financial Statements. Pursuant to Section 5.01, the Sellers shall have
furnished to Purchaser promptly after such documents are available the Financial
Statements and the Interim Financial Statements.

 

7.19 Termination of Profit Sharing Plan. Prior to the Closing, (i) the Company
shall fund all accrued obligations under the profit sharing plan maintained by
the Company, (ii)

 

Page 38

 

SPA Executed.doc



--------------------------------------------------------------------------------

the Company’s profit sharing plan shall have been terminated by appropriate
corporate resolutions and any required notices in a manner reasonably
satisfactory to the Purchaser, and (iii) the Company shall have delivered a copy
of the resolutions duly adopted by the Board of Directors of the Company
terminating the Company’s profit sharing plan and authorizing application for an
IRS Determination Letter and distribution of plan assets.

 

8. SELLER’S CONDITIONS OF CLOSING. All obligations of the Sellers and the
Company under this Agreement are subject to the condition that:

 

8.01. Representations at Time of Closing. The Purchaser’s representations and
warranties contained in this Agreement shall be deemed to have been made again
at and as of the time of the Closing and shall then be true in all material
respects.

 

8.02. Discovery of Misrepresentations. The Sellers and the Company shall not
have discovered any material adverse error, misstatement or omission in the
representations and warranties made by the Purchaser herein, and all the terms,
covenants and conditions of this Agreement to be complied with and performed by
the Purchaser on or before the Closing Date shall have been complied with and
performed.

 

8.03 Guaranty Agreement. The Purchaser shall enter into a guaranty agreement
with Seller on the Closing Date in substantially the form attached hereto as
EXHIBIT 10.09, for the purpose of guaranteeing the Company’s performance under
the Lease Agreement (as defined in Section 10.08).

 

8.04 Joint Escrow Letter. Purchaser and Sellers shall deliver a joint
instruction letter to the Escrow Agent requesting that the Escrow Agent promptly
release from the escrow account the Buyer’s Deposit (as defined in the Escrow
Agreement) to the Purchaser, and the Seller’s Deposit (as defined in the Escrow
Agreement) to the Sellers.

 

9. CLOSING. Subject to satisfaction of the conditions precedent contained in
Article 7 and Article 8, and on the other terms and conditions herein contained,
the transactions provided for herein shall be consummated at the Closing to be
held at a location mutually agreeable to the parties in Scranton, Pennsylvania,
on or about September 30, 2004, but except as otherwise provided herein, not
later than October 31, 2004, or at such other time, date and place as the
parties may agree upon in writing (such date of Closing herein being the
“Closing Date”).

 

Page 39

 

SPA Executed.doc



--------------------------------------------------------------------------------

10. EXCHANGE OF CONSIDERATION. In reliance on the representations and warranties
contained herein, and subject to the terms and conditions of this Agreement, the
following exchanges shall take place at Closing, each of which is both an
affirmative obligation of the party specified for making the exchange and a
condition to Closing that may be asserted or waived by the party specified for
receiving the exchange:

 

10.01. Cash to Sellers. On the Closing Date, Purchaser will deliver to Sellers
by certified or bank check or by wire transfer the sum of (i) Four Million Nine
Hundred Fifty Thousand and No/100 Dollars ($4,950,000.00), and (ii) the Sellers’
Loan Payment.

 

10.02. Cash to Escrow Agent. On the Closing Date, the Purchaser shall deliver
into escrow with the Escrow Agent the sum of Five Hundred Fifty Thousand and
No/100 Dollars ($550,000.00) for said escrow agent to hold and disburse pursuant
to the terms of a Closing Escrow Agreement in the form attached hereto as
EXHIBIT 10.02.

 

10.03. Transfer of Shares. On the Closing Date, the Sellers will sell, assign,
transfer and deliver to the Purchaser all of the issued and outstanding capital
stock of the Company (“the Shares”) as provided in Section 1 hereinabove, free
and clear of any liens, pledges, charges, encumbrances, restrictions and
transfer taxes of any kind. The Sellers shall deliver to the Purchaser all of
their certificates evidencing the Shares duly endorsed for transfer, or with a
duly executed stock power attached, signatures guaranteed.

 

10.04. Resignations. At the Closing, the Sellers and the Company will deliver
resignations of all officers and directors of the Company effective on their
acceptance by Purchaser on said date and Robert T. O’Leary shall deliver a copy
of his letter to Nutrisport Pharmacal, Inc. resigning as a director of
Nutrisport Pharmacal, Inc. effective on or before the Closing.

 

10.05. Employment Agreement. At the Closing, the Company and Mr. Joseph Mies
shall enter into the employment agreement in substantially the form attached
hereto as EXHIBIT 10.05.

 

10.06. Non-Competition Agreement. At the Closing, each of the Sellers will
execute and deliver to Purchaser the non-competition agreement in substantially
the form attached hereto as EXHIBIT 10.06.

 

10.07 Seller Release. At the Closing, each of the Sellers will execute and
deliver to Purchaser a release agreement in substantially the form attached
hereto as EXHIBIT 10.07.

 

10.08 Lease Agreement. At the Closing, the Company shall enter into a lease
agreement with the Sellers for the real property, buildings and improvements
located at 701 North Keyser Avenue, Scranton, Pennsylvania 18508 in
substantially the form attached hereto as EXHIBIT 10.08 (the “Lease Agreement”).

 

10.09 Guaranty Agreement. At the Closing, the Purchaser shall enter into a
guaranty agreement with Sellers in substantially the form attached hereto as
EXHIBIT 10.09, for the purpose of guaranteeing the Company’s performance under
the Lease Agreement.

 

Page 40

 

SPA Executed.doc



--------------------------------------------------------------------------------

11. FINAL ADJUSTMENTS.

 

11.01. Post-Closing Computations. Within twenty (20) days following the Closing
Date, the Sellers shall cause to be prepared by an independent registered public
accounting firm and shall deliver to the Purchaser the Reviewed Balance Sheet of
the Company as of the Closing Date and the related Statements of Operations for
the period of July 1, 2004 through the Closing Date and January 1, 2004 through
the Closing Date and the Statements of Retained Earnings and Cash Flows for the
period of January 1, 2004 through the Closing Date (without giving effect to the
Purchaser’s payment of the Sellers’ Loan and which statements shall include all
notes and schedules attached thereto) (the “Final Financial Statements”). The
Sellers will also complete a notice specifying any adjustment to the Purchase
Price required under Subsection 2.02 hereof, (the “Adjustment Notice”), showing
in reasonable detail the computation thereof. The Final Financial Statements
shall be prepared in accordance with Generally Accepted Accounting Principles.
In addition to the Final Financial Statements, an independent registered public
accounting firm will perform agreed upon procedures to the Closing Date physical
inventory of the Company and to the inventory costing of the Company. The costs
and expenses associated with the preparation of the Final Financial Statements
and the agreed upon procedures related to the inventory shall be borne one-half
by the Purchaser and one-half by the Sellers when due. Following the Closing,
the Purchaser will provide the Sellers and the engaged independent registered
public accounting firm access during normal business hours to all facilities,
properties and documents of the Company reasonably necessary to prepare the
Final Financial Statements and perform the agreed upon procedures related to the
Company’s inventory. All financial records and information of the Company that
relate to the preparation of the Final Financial Statements, the Basic Warranty
Date Balance Sheet and the agreed upon procedures will be delivered to the
Purchaser with the Final Financial Statements and the Adjustment Notice. The
independent registered public accounting firm will provide copies of their
non-proprietary workpapers to the Purchaser upon request.

 

11.02. Dispute Notification and Resolution.

 

(a) The adjustment to the Purchase Price reflected in the Adjustment Notice and
the net book value of the Company reflected on the Final Financial Statements
shall be conclusive and binding upon the parties unless the Purchaser, within
sixty (60) days after delivery of the Final Financial Statements and the
Adjustment Notice, gives the Sellers written notice (a “Notice of Objection”)
that it objects to the calculation of net book value or the amount of the
adjustment to the Purchase Price, specifying each item objected to, the basis
for such objection, the Purchaser’s proposed restatement of each such item and
the potential effect of such proposed restatement on the amount payable pursuant
to Subsections 2.02.

 

(b) During the period of ten (10) business days after any Notice of Objection
has been given, the Purchaser and the Sellers shall attempt to resolve in
writing any such disputed items, and any such resolution will be conclusive and
binding upon the parties. If at the end of such ten (10) business-day period the
Purchaser and the Sellers have failed to reach written agreement with respect to
all of such disputed items, the parties shall submit the unresolved items to

 

Page 41

 

SPA Executed.doc



--------------------------------------------------------------------------------

a third independent registered public accounting firm of recognized standing
selected by unanimous consent of the Sellers and the Purchaser or, if such
parties cannot agree, selected jointly by Purchaser’s accounting firm and such
accounting firm that is representing Sellers in connection with such dispute
(the “Arbiter”).

 

(c) Promptly, but no later than thirty (30) days after its acceptance of its
appointment as Arbiter, the Arbiter shall render an opinion as to the disputed
items, the calculation of net book value on the Final Financial Statements and
the Basic Warranty Date Balance Sheet and the resulting adjustment, if any, to
the Purchase Price. Any necessary proceedings before or submissions to the
Arbiter shall be informal and need not observe rules of procedure applicable to
arbitration or judicial proceedings. The determination of the Arbiter shall be
conclusive and binding upon the parties. The Arbiter shall not be required to
audit any relevant financial statements or information, and in resolving
disputed items the Arbiter may relay on any certificates, documents or other
information that it may determine to be appropriate.

 

(d) The Purchaser and Sellers (as a group) shall each pay one half of the fees,
costs and expenses of the Arbiter. The prevailing party may be entitled to an
award of pre- and post-award interest as well as reasonable attorneys’ fees
incurred in connection with the arbitration and any judicial proceedings related
thereto as determined by the Arbiter.

 

11.03. Payment. Any increase or reduction of the Purchase Price required under
Subsections 2.02 and 11.01 shall be paid by Purchaser or Sellers, as the case
may be, in immediately available funds. Such payment shall be made (i) within
sixty (60) days after the delivery to the Purchaser of the Final Financial
Statements pursuant to Subsection 11.01 above, or (ii) if the Purchaser timely
gives a Notice of Objection pursuant to Subsection 11.02, within five (5)
business days following the final determinations of the Final Financial
Statements, the Basic Warranty Date Balance Sheet and the adjustments to the
Purchase Price under Subsection 11.02. Any adjustment in the Purchase Price
shall be paid within the time periods provided above, and to the extent Sellers
are required to deliver such payment to the Purchaser, at the election of
Purchaser, such obligation shall constitute a claim against the escrow provided
for in Subsection 10.02 above, if not paid within such time. Sellers hereby
agree to restore to the Escrow Fund the amount of any such reduction in the
Purchase Price paid from the Escrow Fund.

 

Page 42

 

SPA Executed.doc



--------------------------------------------------------------------------------

12. SURVIVAL OF AGREEMENTS, REPRESENTATIONS AND WARRANTIES.

 

All of the covenants and agreements contained in or made in connection with or
pursuant to this Agreement shall survive the Closing and any investigation at
any time made by or on behalf of Purchaser and shall be perpetual; provided,
however, that any covenants or agreements that are expressly limited in duration
pursuant to the terms thereof shall survive the Closing only for such specified
duration. All of the representations and warranties contained in or made in
connection with or pursuant to this Agreement shall survive the Closing and any
investigation at any time made by or on behalf of Purchaser for the following
periods:

 

(a) The representations and warranties set forth in Subsections 3.02
(Authority), 3.03 (Shares), 3.11 (Taxes), 3.26 (Assets), and 3.30 (Broker) shall
be perpetual and without expiration;

 

(b) Unless a claim has been asserted with respect thereto on or before the
expiration of the applicable statute of limitations, the representations and
warranties set forth in Subsections 3.21 (Compliance with the Law), 3.24
(Employee Benefit Plans), and 3.29 (Environmental Matters), and any
reaffirmation thereof at Closing, shall expire and be of no further force and
effect at the end of the applicable statute of limitations for such claim or
liability;

 

(c) Unless a claim has been asserted with respect thereto on or before the
expiration of two (2) years after the Closing Date, all other representations
and warranties of Sellers provided herein or contemplated hereby, including but
not limited to the representations and warranties set forth in Section 3 hereof
other than as referenced above, and any reaffirmation thereof at Closing, shall
expire and be of no further force and effect after said two year period.

 

Notwithstanding the foregoing provisions, the Sellers joint and several
obligation to indemnify Purchaser pursuant to Section 13 hereof shall continue
for the applicable statute of limitations with respect to any claim involving
intentional misrepresentation by or on behalf of any Seller or the Company, and
any representation and warranty that is the subject of such claim shall survive
for such period.

 

13. INDEMNIFICATION.

 

13.01. Indemnity of Purchaser. The Sellers and the Company, jointly and
severally, agree to indemnify and hold harmless the Purchaser, the Company, and
their respective officers, directors, agents and employees, successors and
assigns, subject to any applicable limitation in time set forth in Section 12
above, from and against and in respect of any and all claims, demands, actions,
suits, losses, costs, damages, consequential damages, liabilities, charges,
expenses, obligations, judgments, lost profits, diminution in value and
deficiencies of any kind or character, including, without limitation, interest
and penalties, which may be asserted or secured against, sustained, suffered or
incurred by Purchaser, the Company or any of such other persons and arises out
of or in any manner is incident to, relates to or is attributable to:

 

(i) Any misrepresentation, misstatement, omission, breach of warranty or
nonfulfillment of any obligation, covenant or condition on the part of Sellers
or the Company (a) herein or in any Schedule or Exhibit hereto, or (b) in any
certificate or other instrument or document furnished to the Purchaser in
connection herewith;

 

Page 43

 

SPA Executed.doc



--------------------------------------------------------------------------------

(ii) Any liability or obligation of the Company or Sellers to be satisfied by
Sellers pursuant to the terms hereof, whether accrued, absolute, contingent or
otherwise and whether known or unknown, due or which became due;

 

(iii) Any failure by Sellers to perform or observe, or to have performed or
observed, in full, any covenant, agreement or condition to be performed or
observed by them under this Agreement or any Schedule or Exhibit hereto or under
any certificate or other document or agreement executed by any of them in
connection herewith or the Closing hereunder; and

 

(iv) Any and all material actions, suits, proceedings, demands, assessments or
judgments, including legal and other necessary and reasonable costs and
expenses, incident to any of the foregoing, including but not limited to any
assessments or judgments, including legal and other necessary and reasonable
costs and expenses incurred by the Company as a result of the litigation set
forth on SCHEDULE 3.22.

 

Any claims for indemnification hereunder shall first be made against the Escrow
Fund but shall not be limited in amount or recourse to such Escrow Fund.
Notwithstanding the foregoing provisions of this Subsection 13.01, the Company’s
obligations to indemnify Purchaser hereunder shall terminate upon completion of
the Closing on the Closing Date. The indemnity obligation of Sellers and the
Company hereunder shall be without limitation on any other rights or claims that
Purchaser may have against Sellers or the Company, whether under the terms of
this Agreement or otherwise.

 

13.02. Limits on Indemnification. A claim will be deemed covered by this Section
13 if it arises within the period set forth in Section 12 above that is
applicable to such claim and notice is given to the party against whom it is
made no later than sixty (60) days after expiration of said period. The
Purchaser agrees to give to the Sellers reasonable notice of any claim for which
any of them would be liable for indemnification hereunder. Notwithstanding the
foregoing, the Sellers shall only be liable to the extent the cumulative amount
of all such damages and liabilities (including reasonable related
indemnification costs and expenses) for which Sellers, but for this sentence,
would be liable under this Agreement or any certificate or instrument furnished
to Purchaser or the Company pursuant hereto, exceed Twenty-Seven Thousand Five
Hundred Dollars ($27,500) (hereinafter the “Basket”); provided, however, that
the Basket shall not apply to (i) any claim relating to any intentional
misrepresentation by or on behalf of the Sellers or the Company, (ii) any claim
for any liability of the Company that is not reflected in the Company’s Final
Financial Statements or any claim for any liability to be retained or paid by
one or more of the Sellers pursuant to the terms of this Agreement or any
Schedule or Exhibit hereto, (iii) any adjustment of the Purchase Price pursuant
to Section 11 above, (iv) a breach of any obligation or covenant of the Company
or the Sellers hereunder or any Schedule or Exhibit hereto or under any
certificate or other document or agreement executed by any of them in connection
herewith or the Closing

 

Page 44

 

SPA Executed.doc



--------------------------------------------------------------------------------

hereunder, or (v) any inaccuracy or incorrectness in any representation or
warranty contained in Section 3.02, 3.03, or 3.30 hereof. Notwithstanding the
foregoing, the maximum liability of the Sellers pursuant to Section 13 shall be
equal to seventy-five percent (75%) of the Purchase Price (as adjusted pursuant
to Section 2.02) paid by the Purchaser.

 

13.03. Defense of Claims. In the event any claim, action, suit or proceeding is
made or brought by any third party against the Company or Purchaser, or if any
governmental enforcement agency shall propose to issue an order, with respect to
which Sellers may have liability under this Agreement, the Sellers shall be
entitled to participate in, and, to the extent that they shall wish, to assume
the defense thereof, with independent counsel reasonably satisfactory to such
indemnified party. If the Sellers elect to assume the defense of any such
third-party claim, the Sellers shall have the right to contest, pay, settle or
compromise any such claim on such terms and conditions as they may determine,
provided that the Sellers shall not pay, settle or compromise any such claim
without the prior written consent of the Purchaser, which consent shall not be
unreasonably withheld. If the Sellers do not elect to assume the defense of any
such claim, the Purchaser may engage counsel to assume the defense and may
contest, pay, settle or compromise any such claim on such terms and conditions
as the Purchaser may determine, provided that the Purchaser shall not pay,
settle or compromise any such claim without the prior consent of the Sellers or
their agent (as provided for below), which consent shall not be unreasonably
withheld or delayed. The fees and disbursements of such counsel shall be among
the expenses for which Purchaser is indemnified pursuant to Section 13 hereof.
Purchaser and the Sellers, as the case may be, shall (as the other may
reasonably request) keep the other fully informed of such claim, action, suit or
proceeding at all stages thereof whether or not such party is represented by its
own counsel.

 

13.04. Dispute Resolution. Any dispute between Sellers and Purchaser relating to
a claim for indemnification shall be resolved as follows:

 

(i) If the parties agree that the dispute is one involving financial matters,
such dispute shall be referred to and determined by an independent registered
public accounting firm mutually acceptable to the parties in accordance with the
procedure set forth in Section 11.02. In the event they cannot agree on such
selection, Purchaser and Sellers shall each nominate an independent registered
public accounting firm as its or their representative and the two independent
registered public accounting firms so nominated shall jointly select a third
independent registered public accounting firm. In such event, the resolution of
the dispute shall be decided by a majority of the three independent registered
public accounting firms and the parties shall receive written notice of the
decision, with the reasons and related documentation and accounting papers
therefor set out. The resolution of the dispute by the independent registered
public accounting firm or firms shall be final and binding upon all parties as
to financial matters, but shall not extend to any nonfinancial interpretation of
this Agreement unless Purchaser and Sellers shall mutually agree in writing to
the contrary.

 

Page 45

 

SPA Executed.doc



--------------------------------------------------------------------------------

(ii) If the dispute does not involve financial matters, or if the parties are
unable to agree whether the dispute involves financial matters, then the dispute
shall be submitted to and settled by arbitration as provided in Section 30
hereof.

 

13.05. Effect of Purchaser’s Knowledge. Any knowledge of any matter by Purchaser
or any disclosure to Purchaser by Sellers of any matter shall not reduce or
affect any indemnification claim of Purchaser hereunder unless and except for
any disclosures by Sellers on any schedule hereto delivered at the time of
execution hereof.

 

14. FEES AND EXPENSES. The Sellers, at their own cost, agree to be liable for
and pay the following liabilities or expenses:

 

(i) Fees and expenses of any person for financial services or brokerage services
rendered to the Sellers in connection with the sale contemplated by this
Agreement;

 

(ii) Fees and expenses of legal counsel and accountants or accounting firms and
other advisors retained by the Sellers or the Company in connection with the
sale contemplated by this Agreement; and

 

(iii) Documentary stamp taxes or other similar charges, income taxes or other
taxes incurred by the Sellers or the Company as a result of the sale of the
Shares to the Purchaser.

 

Notwithstanding the foregoing, up to $70,000 of the fees and expenses payable to
Kronick Kalada Berdy & Co., P.C. that are incurred by the Company in connection
with the preparation of the Financial Statements and the Interim Financial
Statements may be accrued on the Final Financial Statements and/or paid by the
Company prior to Closing.

 

15. BROKERAGE. Except as specified in SCHEDULE 3.30, the parties hereby
represent each to the other with respect to their own actions, that no person,
firm or corporation is entitled to any brokerage commissions, finder’s fees, or
rights to similar compensation on account of services purportedly rendered on
behalf of or at the request of any of the parties in connection with this
Agreement or the transactions contemplated hereby.

 

Page 46

 

SPA Executed.doc



--------------------------------------------------------------------------------

16. NOTICES. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally or to a national courier service, or mailed by registered or
certified mail, return receipt requested, to the addresses herein designated or
at such other address as may be designated in writing by notice given personally
or by national courier service or by registered or certified mail return receipt
requested:

 

If to the Sellers (or the Company up to the Closing), to:

 

Robert T. O’Leary

P.O. Box 132

Scranton, Pennsylvania 18504

Telephone: (570) 563-3026

 

and a copy to:

 

Hourigan, Kluger & Quinn, PC

Suite 200, 434 Lackawanna Avenue

Scranton, PA 18503

Attention: Richard S. Bishop, Esq.

Telephone: (570) 346-8414

Facsimile: (570) 961-5072

 

If to Purchaser or the Company after the Closing, to:

 

Dynamic Health Products, Inc.

6911 Bryan Dairy Road, Suite 210

Largo, Florida 33777

Attention: Mandeep Taneja

Telephone: (727) 329-1845

Facsimile: (727) 329-1846

 

and a copy to:

 

Shumaker, Loop & Kendrick, LLP

101 East Kennedy Blvd., Suite 2800

Tampa, FL 33602

Attention: Gregory C. Yadley, Esq.

Telephone: (813) 229-7600

Facsimile: (813) 229-1660

 

17. TERMINATION. This Agreement may be terminated and Purchaser’s acquisition of
the Shares abandoned at any time prior to the Closing Date:

 

(i) by the mutual consent in writing of Purchaser and the Sellers;

 

(ii) by Purchaser, on the one hand, or by Sellers, on the other hand, if all
transactions contemplated by this Agreement shall not have been consummated on
or

 

Page 47

 

SPA Executed.doc



--------------------------------------------------------------------------------

before the later of: (A) October 31, 2004, and (B) ten (10) days following the
Due Diligence Termination Date (as defined below), if the failure to consummate
the transactions provided for in this Agreement on or before such date is not
caused by (Y) any material breach of any representation, warranty or covenants
of this Agreement by the party electing to terminate pursuant to this Section
17(ii), and (Z) the failure by the party electing to terminate this Agreement
pursuant to this Section 17(ii) to satisfy or fulfill all of the conditions of
closing of the non-terminating party;

 

(iii) by Purchaser, on the one hand, or by Sellers, on the other hand (provided
that the terminating party is not then in breach of any material representation,
warranty, covenant or other agreement contained herein), in the event that (A)
any of the conditions of closing of the non-terminating party to consummate the
Closing cannot be satisfied or fulfilled, or (B) there shall be any litigation
(i) challenging the validity or legality of this Agreement or the consummation
of the transactions contemplated by this Agreement, (ii) seeking damages in
connection with the consummation of the transactions contemplated by this
Agreement, or (iii) seeking to restrain or invalidate the consummation of the
transactions contemplated by this Agreement;

 

(iv) by Purchaser, if Purchaser shall have determined that any fact, event or
condition exists that, in the reasonable judgment of Purchaser, is materially at
variance with any warranty or representation of Sellers or the Company set forth
in this Agreement or is a material breach of any covenant or agreement of
Sellers or the Company contained in this Agreement;

 

(v) by Purchaser if the Company or Sellers breach the Exclusive Dealing covenant
set forth in Section 6.01(u); or

 

(vi) by Purchaser on or before the later of (the “Due Diligence Termination
Date”): (i) September 23, 2004, if Purchaser, in its sole and absolute
discretion, is not satisfied with the results of Purchaser’s financial,
accounting, business and legal due diligence review of the Company, and (ii) ten
days following the delivery to Purchaser of the audited Financial Statements and
reviewed Interim Financial Statements, if Purchaser, in its sole and absolute
discretion, is not satisfied with the results of Purchaser’s review of the
audited Financial Statements and the reviewed Interim Financial Statements.

 

18. BREAK-UP FEE.

 

(a) The Escrow Agent shall release to the Sellers the Break-up Fee deposited by
the Purchaser in accordance with the disbursement procedures set forth in the
Escrow Agreement, if the Agreement is terminated by the Sellers pursuant to
Section 17(ii).

 

Page 48

 

SPA Executed.doc



--------------------------------------------------------------------------------

(b) The Escrow Agent shall release to the Purchaser One Hundred Thousand and
No/100 Dollars ($100,000.00) deposited by the Sellers in accordance with the
disbursement procedures set forth in the Escrow Agreement, if the Agreement is
terminated by the Purchaser pursuant to Section 17(v).

 

19. GOVERNING LAW. The Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

 

20. ASSIGNABILITY. This Agreement shall not be assignable by any party without
the prior written consent of the other parties hereto; provided, however, that
rights and obligations of Purchaser under this Agreement may be assigned to any
affiliate of Purchaser, without any such prior written consent by any other
party hereto.

 

21. ENTIRE AGREEMENT. This instrument, together with the Schedules and Exhibits
hereto and the financial statements referred to herein, contains the entire
Agreement between the parties hereto with respect to the transactions
contemplated herein and supersedes all previous written or oral negotiations,
commitments and representations.

 

22. AMENDMENTS. This Agreement may be changed or modified only by an instrument
executed by the Sellers and by the Company and the Purchaser acting by their
respective officers thereunto duly authorized by their respective Boards of
Directors.

 

23. PARTIES IN INTEREST. This Agreement shall inure to the benefit of and be
binding upon the parties named herein and their respective heirs, successors and
assigns; nothing in this Agreement, expressed or implied, is intended to confer
upon any other person any rights or remedy under or by reason of this Agreement.

 

24. SECTION AND OTHER HEADINGS. The section and other headings contained in this
Agreement are for reference purposes only and do not affect the interpretation
or meaning of this Agreement.

 

25. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.

 

26. UNANIMITY. This Agreement shall not become valid or effective or a binding
legal obligation on any party hereto until duly executed by the Purchaser, the
Sellers and the Company. Until such complete execution it shall constitute a
continuing offer by the Purchaser which may be withdrawn at any time.

 

27. SURVIVAL. If the Closing is not consummated, all representations,
warranties, obligations, covenants, or agreements hereunder or in any
certificate delivered hereunder relating

 

Page 49

 

SPA Executed.doc



--------------------------------------------------------------------------------

to the transaction which is not consummated shall be deemed to be terminated or
extinguished, except Sections 5.02, 6.01(t), and 13-30 shall survive. Items
disclosed in the Exhibits and Schedules attached hereto are incorporated into
this Agreement and form a part of the representations, warranties, covenants or
agreements to which they relate.

 

28. WAIVER. The waiver by any party hereto of any breach, default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall not be deemed to extend to any prior or subsequent
breach, default, misrepresentation, or breach of warranty or covenant hereunder
and shall not affect in any way any rights arising by virtue of any such prior
or subsequent occurrence.

 

29. REMEDIES ON DEFAULT. No remedy conferred by any of the specific provisions
of this Agreement or any document contemplated in this Agreement is intended to
be exclusive of any other remedy so conferred, and each and every remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law or at equity or by statute or otherwise. The
election of one or more remedies hereunder by any party hereto shall not
constitute a waiver of the right to pursue other available remedies hereunder.

 

30. ARBITRATION. Any controversy or claim arising out of or relating to this
Agreement or any transactions provided for herein, or the breach thereof, other
than a claim for injunctive relief or a claim for specific performance prior to
the Closing Date, shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association in effect
at the time demand for arbitration is made by any party. The evidentiary and
procedural rules in such proceedings shall be kept to the minimum level of
formality that is consistent with such Commercial Arbitration Rules. One
arbitrator shall be named by Purchaser, a second shall be named by Sellers, and
the third arbitrator shall be named by the two arbitrators so chosen. In the
event that the third arbitrator is not agreed upon, he or she shall be named by
the American Arbitration Association. Arbitration shall occur in New York, New
York, or such other location agreed to in writing by Sellers and Purchaser. The
arbitrator(s) shall give the parties written notice of the decision, with the
reasons therefor set out. The award made by all or a majority of the panel of
arbitrators shall be final and binding, and judgment may be entered in any court
of law having competent jurisdiction. The award is subject to confirmation,
modification, correction, or vacation only as explicitly provided in Title 9 of
the United States Code. The prevailing party may be entitled to an award of pre-
and post-award interest as well as reasonable attorneys’ fees incurred in
connection with the arbitration and any judicial proceedings related thereto as
determined by the arbitrator(s). Any action at law or in equity arising out of
or relating to this Agreement and permitted under or notwithstanding the
provisions of this Section shall be brought only in a court of competent
jurisdiction located in the Commonwealth of Pennsylvania, and, for purposes of
any such action, the parties hereby expressly consent and agree to be subject to
and to submit themselves to the jurisdiction of the courts in such location.

 

Page 50

 

SPA Executed.doc



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

PURCHASER   THE COMPANY Dynamic Health Products, Inc.   Bob O’Leary Health Food
Distributor Co., Inc. By:  

/s/ Mandeep K. Taneja

--------------------------------------------------------------------------------

  By:  

/s/ Robert T. O’Leary

--------------------------------------------------------------------------------

    Mandeep K. Taneja, CEO and President       Robert T. O’Leary, President    
       

/s/ Robert T. O’Leary

--------------------------------------------------------------------------------

            Robert T. O’Leary, Seller            

/s/ Linda O’Leary

--------------------------------------------------------------------------------

            Linda O’Leary, Seller

 

S-1